

Exhibit 10.2




COMMERCIAL LEASE




Research Way Investments
A California Limited Partnership
LANDLORD










Siga Technologies, Inc.
TENANT






S:\Corvallis, OR-4575 SW Research Way\Tenants\Siga Technologies\2018-New Lease,
Addendum, Exhibits, etc.\RWI-Siga Technologies – New Lease (draft) -5-11-17.doc



--------------------------------------------------------------------------------





COMMERCIAL LEASE


SUMMARY OF LEASE TERMS




A.    EXECUTION DATE:     November 3, 2017
EFFECTIVE DATE:     January 1, 2018


B.    LANDLORD:    Research Way Investments, a California Limited
Partnership                


C.    TENANT:    Siga Technologies, Inc.
    
D.    PREMISES (Section 1, Exhibit A):


Approximately *10,276+/- square feet of “Load Adjusted” Net Rentable Premises
located on the lower floor in that certain building located and addressed at
4575 S.W. Research Way, Corvallis, OR, 97333 (the "Building"), situated on the
real property described on Exhibit C ("Property"). The Net Rentable Area of the
Building is 90,669+/- square feet. The Adjusted Gross Building Area of the
Building is 103,200+/- square feet. (The Net Rentable Area of the building can
change from time to time as floor plans and tenancies change.) The Load Adjusted
Premises is *10,276 +/- square feet (see Addendum 1 for the explanation
regarding the 10,276+/- sq. ft. number).


E.    TERM (Section 2.1):


Occupancy Date:             January 1, 1998    
Commencement Date:        January 1, 2018     
Expiration Date:            December 31, 2019            
Length of Term:            Two (2) Years         
Options:                Two (2) successive options                     Length of
Options:        First Option (immediately following Expiration Date): Two (2)
Years; Second Option (immediately following expiration of first
option period): Three (3) Years.



F.
FIXED RENT (Section 3.1):    Fixed Rent to start at $1.45/sf/month for the
Load-Adjusted Net                 Rentable Premises less a $0.10/SF/mo. credit
from the Landlord.



*10,276 sq. ft. x ($1.45/sf/mo. - **$0.10/sf/mo. = ($1.35/sf) =
                $13,872.60/mo. x 12 mo. = $166,471.20/annum
  
**(Tenant to receive a $0.10/sf/mo. rent credit – see Addendum 1,
                paragraph 5 for details).                
    
G.
ADJUSTMENTS TO RENT:    The Rent shall increase by 3% on the anniversary date
(commencement date) of the lease.

    
H.    SECURITY DEPOSIT (Section 4):     $23,418.00


I.    OPERATING COSTS AND TAXES (Section 5.2):


Tenant's Percentage Share of Operating Costs, Taxes, and Insurance (a.k.a. CAM
Charges)


Estimate for First Lease Year:     *10,276 sq. ft. x $0.6265/SF=$6,437.91/mo. X
    12 = $77,254.97/annum


* See Addendum at para 4.





--------------------------------------------------------------------------------










J.     PERMITTED USE (Section 6.1): General and Executive Offices


K.
TENANT'S INSURANCE REQUIREMENTS (Section 13.1):    



(i)    Liability:                $ 2,000,000
(ii)    All Risk Replacement Cost:        Cost of Replacement


L.    LANDLORD'S INSURANCE REQUIREMENTS (Section 13.2):


(i)    Liability:                $5,000,000
(ii)    Casualty:                Cost of Replacement
(iii)    Difference in Conditions:            Actual loss of rents (up to 12
months)

M.    ADDRESS FOR NOTICES (Section 20.15):
    
To Landlord:                    With Copies To:
c/o Rex Jacobsma        Linda Somers Smith
Research Way Investments, LP            Adamski Moroski Madden Cumberland &
Green, LLP
Post Office Box 1833 / 1508 Olive Street        P.O. Box 3835
Paso Robles, CA 93447 / 93446             San Luis Obispo, CA 93403-3835
(805) 239-3090 - (805) 239-9088 FAX        (805) 543-0990 – (805) 543-0980 FAX
rex@jacobsma.com                 lss@ammcglaw.com


To Tenant:                     With Copies To:
To Be Provide


N.    BROKER(S) (Section 20.20):


Broker(s):                    Jacobsma & Associates
Address:                        Post Office Box 1833, Paso Robles, CA 93447
Party Paying Commission
(Landlord or Tenant):                Landlord


O.    LIST OF EXHIBITS:


Exhibit A Floor Plan
Exhibit B Rules and Regulations
Exhibit C Real Property Description
Exhibit G List of Additional Insured(s)


P.    LIST OF ADDENDA:
Addendum 1


The provisions of the lease identified above in parentheses are those provisions
making reference to above-described Lease Terms. Each such reference in the
Lease shall incorporate the applicable Lease Terms. In the event of any conflict
between the Summary of Lease Terms and the Lease, the latter shall control.




LANDLORD                        TENANT




By: /s/ Rex Jacobsma         By: /s/ Daniel Luckshire


Its: General Partner         Its: Chief Financial Officer







--------------------------------------------------------------------------------





TABLE OF CONTENTS




Section                                Page Number


SUMMARY OF LEASE TERMS


1.    PREMISES    1
1.1    Description
1.2    Net Rentable Premises Defined.
1.3    Net Rentable Areas.
1.4    Gross Building Area.
1.5    Load Factor.


2.    TERM:        1
2.1    Term.
2.2    Delay in Commencement.
2.3    Early Occupancy.
2.4    Acknowledgment of Commencement Date.
2.5    Option to Terminate


3.    RENT:        2
3.1    Fixed Rent.
3.2    CPI Adjustments.
3.3    Market Value Rent Adjustment.


4.    SECURITY DEPOSIT:    3


5.    OPERATING COSTS AND REAL PROPERTY TAXES:    4
5.1    Definitions.
5.2    Tenant’s Percentage Share of Operating Costs and Taxes.
5.3    Other Taxes Payable By Tenant.


6.    USE:        7
6.1    Use.
6.2    Suitability.
6.3    Uses Prohibited.
6.4    Tenant’s Obligations Regarding Environmental Matters.


7.    SERVICES AND UTILITIES:    10
7.1    Landlord's Obligations
7.2    Non-Liability.
7.3    Tenant Obligations.
7.4    Additional Services.


8.    REPAIR AND MAINTENANCE:    11
8.1    Tenant's Obligations.
8.2    Surrender of Premises.
8.3    Removal of Fixtures.





--------------------------------------------------------------------------------






    
TABLE OF CONTENTS




Section                                Page Number


9.    ALTERATIONS AND ADDITIONS:    12


10.    ENTRY BY LANDLORD:    13


11.    LIENS:        13


12.    INDEMNITY:    14


13.    INSURANCE:    15
13.1    Tenant’s Required Coverage.
13.2    Landlord's Required Coverage.
13.3    Insurance Policies.
13.4    Waiver of Subrogation.


14.    DAMAGE OR DESTRUCTION:    17
14.1    Partial Damage - Insured.
14.2    Partial Damage - Uninsured.
14.3    Total Destruction.
14.4    Landlord's Obligations.
14.5    Tenant's Waiver.


15.    CONDEMNATION:    18


16.    ASSIGNMENT AND SUBLETTING:    19


17.    MORTGAGEE/GROUND LANDLORD PROTECTION:    21
17.1    Subordination.
17.2    Subordination Amendments.
17.3    Financial Statements.
17.4    Landlord's Default.
17.5    Lease Modifications.
17.6    Lease Superior.
17.7    Quiet Enjoyment.
17.8    Attornment.


18.    INSOLVENCY OR BANKRUPTCY:    22
18.1    Events of Default.
18.2    Bankruptcy.


19.    DEFAULTS AND REMEDIES:    23







--------------------------------------------------------------------------------




TABLE OF CONTENTS




Section                                Page Number


20.    MISCELLANEOUS:    24
20.1    Transfer of Landlord's Interest.
20.2    Right of Landlord to Perform.
20.3    Captions; Attachments; Defined Terms.
20.4    Entire Agreement.
20.5    Severability.
20.6    Costs of Suit.
20.7    Time; Joint and Several Liability.
20.8    Binding Effect; Choice of Law.
20.9    Waiver.
20.10    Surrender of Lease.
20.11    Relocation of the Premises.
20.12    Holding Over.
20.13    Signs.
20.14    Rules and Regulations.
20.15    Notices.
20.16    Corporate Authority.
20.17    Recording.
20.18    Light, Air and View.
20.19    Name.
20.20    Brokerage.
20.21    Examination of Lease.
20.22    Estoppel Letter.
20.23    No Third Party Beneficiaries.
20.24    Easements.
20.25    Force Majeure.
20.26    Survival of Obligations.
20.27    Landlord's Consent.
20.28    Common Areas and Facilities.


21.    ABSOLUTE NET RENT:    30


22.     EXCULPATION: ……………………………………………………... 31


23.     CERTIFIED ACCESS INSPECTION: ……………………………….. 31









--------------------------------------------------------------------------------





LEASE




For and in consideration of the Rent and other sums to be paid by Tenant to
Landlord under this Lease, and of the covenants and agreements hereinafter set
forth to be kept and performed by Tenant, Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the Premises for the term, at the rental and
subject to and upon all of the terms, covenants, conditions and agreements
hereinafter set forth:


1.    PREMISES:


1.1    Description. The Premises comprise the area described in Paragraph D of
the Summary of Lease Terms, and as shown as crosshatched on Exhibit A attached
hereto and made a part hereof.


1.2    Net Rentable Premises Defined. The term “Net Rentable Premises ” is
hereby defined for the purposes of this Lease to mean the area of space leased
by Tenant computed by measuring to the inside finish of permanent outer building
walls, to the Premises side of public corridors and/or other permanent
partitions and to the center of partitions which separate the adjoining rentable
areas, with no deductions for columns and projections in the Building.
  
1.3    Net Rentable Areas: The term “Net Rentable Areas” refers to the total of
all the net rentable premises within the Building regardless of whether all such
premises are rented to tenants, determined using the same method of measurement
used to determine Net Rentable Premises in Section 1.2 above.


1.4    Gross Building Area. The term “Gross Building Area” Refers to the gross
area between the exterior walls as to all floors of the Building in which the
Premises are located (the “Building”), including common corridors and rest
rooms, air conditioning rooms, fan rooms, janitorial closets, electrical and
telephone closets, fire escapes, stairwells, electrical and mechanical rooms,
janitorial rooms, exercise and recreation areas, elevator lobbies, or public
corridors, elevator shafts and any other areas serving the Building tenants
(Multi-Use Areas), all of which shall be considered common areas which shall be
allocated pro rata to the Net Rentable Areas, pursuant to the “Load Factor”.


1.5    Load Factor: The term “Load Factor” refers to the formula whereby the
Gross Building Area is divided by the total Net Rentable Areas less the common
areas. The product of that division, the “Load Factor” shall be the multiplied
by the Net Rentable Premises, to determine the Load Adjusted Premises for
purposes of this Lease. The Load Adjusted Premises as determined by the Load
Factor includes Tenant’s share of the Multi-Use Areas. Tenant acknowledges that
Tenant has measured or has waived measurement of the Load Adjusted Premises, the
Net Rentable Areas, the Net Rentable Premises and the Gross Building Area, and
Tenant agrees that the square footage stated in Paragraph D of the Summary of
Lease Terms is the Load Adjusted Premises calculated on the basis of the
foregoing definitions, and Tenant further agrees to waive any right to contest
the amount of such square footage.


2.    TERM:




1



--------------------------------------------------------------------------------




2.1    Term. The term of this Lease shall be for a period commencing as of the
Commencement Date (as defined in Paragraph E of the Summary of Lease Terms) and
continuing to and including the Expiration Date (as defined in Paragraph E of
the Summary of Lease Terms) unless sooner terminated pursuant to this Lease. See
Addendum at para. 3 regarding Options.


2.2    Delay in Commencement. Tenant agrees that in the event of the inability
of Landlord for any reason whatsoever to deliver possession of the Premises to
Tenant on the Commencement Date, Landlord shall not be liable for any damage
suffered thereby nor shall such inability affect the validity of this Lease or
the obligations of Tenant hereunder, but in such case there shall be a daily
pro-rata reduction in Fixed Rent and Tenant’s Percentage Share of Operating
Costs and Taxes until possession of the Premises is tendered to Tenant. No delay
in the delivery of possession shall extend the term hereof beyond the Expiration
Date.


2.3    Early Occupancy. N/A.


2.4    Acknowledgment of Commencement Date. In the event the Commencement Date
is other than as specified in Paragraph E of the Summary of Lease Terms,
Landlord and Tenant shall execute a written acknowledgment of the actual date of
commencement which shall be deemed to be the Commencement Date.


2.5    Option to Terminate. Landlord shall have the option to terminate this
Lease if Landlord intends to demolish or substantially alter all or a
substantial portion of the Building. Landlord shall exercise this option by
written notice given to Tenant no less than nine (9) months prior to the
effective date of such termination. Upon the effective date of such termination,
Landlord shall have no further obligations to Tenant hereunder, whatsoever. To
the extent that Tenant fails to timely vacate the Premises on or before the
effective date of termination, Tenant shall be deemed a holdover tenant under
the provisions of Section 20.12 of this Lease.


3.    RENT:


3.1    Fixed Rent. Tenant agrees to pay to Landlord the annual Fixed Rent (as
set forth in Paragraph F of the Summary of Lease Terms) in twelve (12) equal
monthly installments in advance on the first day of each calendar month of the
term of this Lease (the “Fixed Rent”) without deduction, offset, prior notice or
demand, in lawful money of the United States, at the office of Landlord at
Landlord’s address for notice as specified in Paragraph M of the Summary of
Lease Terms or at such other place as may hereafter be designated by Landlord If
the Commencement Date is not the first day of a month, or if the Expiration Date
is not the last day of a month, a prorated monthly installment shall be paid at
the then current rate for the fractional month during which the Lease commences
and/or expires. It is the responsibility of Tenant to ensure that all payments
of Fixed Rent, together with all other rent due under this Lease, arrives at the
above-mentioned place on or before the due date. If the due date is a weekend or
holiday, then Tenant must arrange for earlier delivery. Payments made by mail
will be considered late if they are not received by Landlord on the designated
due date.


All amounts of rent, including, without limitation, Fixed Rent, and other sums
due under this Lease (collectively “Rent”) if not paid when due shall (i) bear
interest from the due date until paid at a per annum rate equal to the lesser of
(x) the maximum rate allowed by applicable law pursuant to Section 20.8 hereof,
or (y)twelve percent (12%) (the “Default Rate”) until fully paid, and (ii) incur
a late charge of five percent (5%) of such unpaid amount upon the


2



--------------------------------------------------------------------------------




date that such Rent first becomes delinquent. Landlord and Tenant agree that the
amount of such interest and late charge is fair and reasonable compensation for
costs and expenses incurred by Landlord due to the failure by Tenant to timely
make any payment of Rent or other sums due under this Lease as such costs and
expenses are extremely difficult to estimate and ascertain.


3.2    CPI Adjustments. N/A.
            


    
4.    SECURITY DEPOSIT:


Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord the Security Deposit (as set forth in Paragraph H of the Summary of
Lease Terms). The Security Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all of the terms, covenants, conditions and
provisions of this Lease to be kept and performed or observed by Tenant. If
Tenant defaults with respect to any provision of this Lease, including, but not
limited to, the provisions relating to the payment of Rent or any other monetary
sums due herewith, Landlord may (but shall not be required to) use, apply or
retain all or any part of the Security Deposit for the payment of any Rent or
other monetary sums due herewith and/or for the payment of any other amount
which Landlord may spend or become obligated by reason of Tenant’s default, or
to compensate Landlord for any other loss or damage which Landlord may suffer
thereby. If any portion of the Security Deposit is so used or applied, Tenant
shall, with ten (10) days after demand therefore, deposit cash with, or wire
funds to Landlord in an amount sufficient to restore the Security Deposit to the
full amount thereof, and Tenant’s failure to do so shall be a material breach of
this Lease. Unless otherwise specifically required by applicable State law,
Landlord shall not be required to keep the Security Deposit separate from its
general accounts and/or funds. If Tenant shall fully and faithfully perform all
of its obligations hereunder, the Security Deposit, or any balance thereof that
has not theretofore been applied by Landlord, shall be returned to Tenant,
without payment of interest or other increment for its use (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder), within thirty (30)
days, i) after the expiration of the Lease term, ii) after Tenant has vacated
the Premises and iii) after Tenant has met all of its obligations to return the
premises in a condition acceptable to Landlord. In the event of termination of
Landlord’s interest in this Lease, Landlord shall transfer the Security Deposit
to Landlord’s successor in interest whereupon Landlord shall be released from
any and all liability for the return thereof or the accounting therefor. No
trust relationship is created herein between Landlord and Tenant with respect to
the Security Deposit.


5.    OPERATING COSTS AND REAL PROPERTY TAXES:


5.1    Definitions. For purposes of this Section and Lease, the following terms
are herein defined:


(a)    Operating Costs. All costs and expenses of management, ownership,
operation and maintenance of the Building, and the real property upon which such
Building is located, (the “ Property”), including by way of illustration but not
limited to, utilities; waste disposal; materials and supplies; Insurance
Premiums (excluding such premiums otherwise paid for by Tenant pursuant to the
provisions of Section 13.1 below); cost of services of independent contractors
and employees (including, without limitation, wages, salaries, employment taxes
and fringe benefits of such persons but excluding all such costs for persons
performing services not uniformly available to all Building tenants), day-to-day
operations, maintenance and repair of the


3



--------------------------------------------------------------------------------




Premises, Building, its equipment, and the common areas, parking areas,
walkways, access ways, and landscaped areas, including, without limitation
janitorial, gardening, security, elevator servicing, painting, plumbing,
electrical, carpentry, heating, ventilation, air conditioning, window washing,
signing and advertising; rental expense or depreciation of personal property
used in the maintenance, operation, and repair of the Building; the cost of
capital improvements to the Building (amortized in accordance with generally
accepted accounting principles together with interest at the prevailing annual
rate on the unamortized portion of such cost) made after the date of this Lease
which reduce other items of Operating Costs or are required under any
governmental law or regulations; and reserves for future maintenance, repair or
replacement of components of the improvements on the Property such as, by way of
illustration, roof of the Building, surfaces of parking areas, and repainting or
resurfacing of Building walls, reasonably based on the anticipated cost and
estimated useful life of such items.


Operating Costs shall not include Real Property Taxes (as defined in Section
5.1(b) below) or the taxes referred to in Section 5.3 below; debt service, if
any, on the Building; depreciation on the Building (other than depreciation on
exterior window draperies provided by Landlord and carpeting in public
corridors); costs of Tenant’s improvements; real estate brokers’ commissions;
capital improvements, other than the reserves and capital improvements included
in Operating Costs above; or the cost of specific repairs, utilities, or extra
services which are specifically and solely furnished to, billed to and payable
separately by Tenant, or other specific and particular tenant or other lessee of
the Building.


(b)    Real Property Taxes. Includes without limitation, all taxes, service
payments levied or assessed wholly or partly in lieu of taxes, annual or
periodic license, permit, inspection or use fees, excises, transit charges,
housing fund assessments, assessments, levies, fees or charges, general and
special, ordinary and extraordinary, unforeseen as well as foreseen, of any kind
which are assessed, levied, charged, confirmed, or imposed by any recorded
declaration affecting the Property or by any public authority upon the Property,
the Building, its operation, personal property contained therein, or the Rent
payable hereunder, (but excluding taxes referred to in Section 5.3 below and
state and federal, personal or corporate income taxes measured by the net income
of Landlord from all sources), and the cost of contesting by appropriate
proceedings the amount or validity of any of the aforementioned taxes.


5.2    Tenant’s Percentage Share of Operating Costs and Taxes.


(a)    In addition to the Fixed Rent payable during each calendar year or any
portion thereof, during the term of this Lease Tenant shall pay Tenant’s
proportionate share of the amount of Operating Costs and Real Property Taxes
paid or incurred by Landlord in such year or any portion thereof (“Tenant’s
Percentage Share of Operating Costs and Taxes”) (as shown in Paragraph I of the
Summary of Lease Terms). Tenant’s Percentage Share of Operating Costs and Taxes
shall be computed by dividing the amount of Tenant’s Net Rentable Premises by
the amount of Net Rentable Areas for the entire Building. Notwithstanding the
foregoing, and solely with respect to the cost of non-metered electricity and
natural gas, Tenant’s percentage share shall be computed by dividing the amount
of Tenant’s Net Rentable Premises by the amount of Net Rentable Areas for the
entire Building that are occupied by Tenants. In the event that either Tenant’s
Net Rentable Premises or the Building’s Net Rentable Area occupied by Tenants is
materially changed, Tenant’s Percentage Share of Operating Costs and Taxes shall
be appropriately adjusted by Landlord, and such adjustment to be conclusive and
binding on Tenant, absent manifest error. Such material change may similarly
result in a change in the Load Factor and an adjustment in the Fixed Rent due
hereunder,


4



--------------------------------------------------------------------------------




to the extent that Landlord makes such further adjustment, such adjustment to be
conclusive and binding on Tenant, absent manifest error. If such change occurs
during any calendar year, Tenant’s Percentage Share of Operating Costs and Taxes
shall be determined for that calendar year on the basis of the number of days
during such calendar year each such percentage is applicable.


(b)    Landlord’s estimate of Tenant’s Percentage Share of Operating Costs and
Taxes for the first Lease Year is set forth in Paragraph I of the Summary of
Lease Terms. On December 31st of each calendar year or as soon thereafter as
practicable, Landlord shall give Tenant notice of its adjusted estimate of
Tenant’s Percentage Share of Operating Costs and Taxes for the succeeding
calendar year. On or before the first day of each month during the succeeding
calendar year (or in the case of the first year of the Lease, on or before the
first day of each month during such first year), Tenant shall pay to Landlord
one-twelfth (1/12) of such estimate or adjusted estimate. If Landlord fails to
deliver such notice to Tenant by December 31st, Tenant shall continue to pay
Tenant’s Percentage Share of Operating Costs and Taxes on the basis of the prior
year’s estimate until the first day of the next calendar month after such notice
is given, provided that on such date Tenant shall pay to Landlord the additional
amount of such estimated adjustment due and payable to Landlord as of January 1
of the year in question, less any portion thereof previously paid by Tenant.


(c)    Within ninety (90) days after the close of each calendar year or as soon
after such ninety (90) day period as practicable, Landlord shall deliver to
Tenant a statement of Tenant’s Percentage Share of Operating Costs and Taxes for
such calendar year (the “Annual Statement”). If, on the basis of the Annual
Statement, Tenant owes an amount that is more than the estimated payments for
such calendar year previously made by Tenant, Tenant shall pay the deficiency to
Landlord within fifteen (15) days after delivery of the Annual Statement. If on
the basis of such Annual Statement Tenant has paid to Landlord an amount in
excess of the actual adjustment to be made for the preceding calendar year and
Tenant is not in default in the performance of any of its covenants under this
Lease, then Landlord, at its option, shall either promptly refund such excess to
Tenant or credit the amount thereof to the Rent next becoming due from Tenant
until such credit has been exhausted. If at the end of the Term any portion of
such credit has not been refunded or credited to the Tenant, Landlord shall be
promptly refund such amount to the Tenant.


(d)    In the event of any dispute as to any amount due by Tenant for Tenant’s
Percentage Share of Operating Costs and Taxes, Tenant shall have the right upon
reasonable advance written notice to inspect Landlord’s accounting records
relative to Operating Costs and Real Estate Property Taxes at the address at
which Landlord maintains its records during normal business hours at any time
within forty-five (45) days following the furnishing by Landlord to Tenant of
each Annual Statement. If Tenant makes such timely written demand, a
certification as to the proper amount of Tenant’s Percentage Share of Operating
Costs and Taxes shall be made by an independent public accountant designated by
Landlord, which certification shall be final and conclusive. Tenant agrees to
pay for all of the cost of such accountant’s review and certification unless it
is determined that Landlord’s original determination of Tenant’s Percentage
Share of Operating Costs and Taxes was in error by more than ten percent (10%)
over Tenant’s actual obligation.


(e)    If this Lease (i) terminates on a day other than the last day of a
calendar year, the amount of Tenant’s Percentage Share of Operating Costs and
Taxes payable by Tenant applicable to the calendar year in which such
termination occurs, shall be prorated on the basis which the number of days from
the commencement of such calendar year, to and including such termination date,
bears to 360; or (ii) commences on a day other than the first day of a calendar


5



--------------------------------------------------------------------------------




year, the amount of Tenant’s Percentage Share of Operating Costs and Taxes
payable by Tenant applicable to the calendar year in which such commencement
occurs, shall be prorated on the basis which the number of days from the
Commencement Date, to and including the last day of the calendar year in which
the Commencement Date occurs, bears to 360.


Tenant’s obligations to pay Tenant’s Percentage Share of Operating Costs and
Taxes for either year-end adjustments or partial lease years as contemplated by
subparagraphs (c) and (e) above shall survive the termination or expiration of
this Lease.


5.3    Other Taxes Payable By Tenant. Tenant shall reimburse Landlord upon
demand for, or upon Landlord’s request shall pay directly to the appropriate
party or entity the amount of, any and all taxes payable by Landlord (other than
net income taxes) whether or not now customary or within the contemplation of
the parties hereto:


(a)    Imposed upon, measured by or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
on the Premises or by the cost or value of any leasehold improvements made in or
to the Premises by or for Tenant, other than building standard improvements made
by Landlord, if any, regardless of whether title to such improvements shall be
in Tenant or Landlord;


(b)    imposed upon or measured by the Rent payable hereunder, including,
without limitation, any gross income tax or excise tax levied by the City and
County in which the Premises are located, the Federal Government or any other
governmental body with respect to the receipt of such rental;


(c)    imposed upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof, and


(d)    imposed upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises.


In the event that it shall not be lawful for Tenant to so reimburse Landlord,
the Fixed Rent payable to Landlord under this Lease shall be revised to net
Landlord the same income after imposition of any such tax upon Landlord as would
have been received by Landlord hereunder prior to the imposition of any such
tax.


6.    USE:


6.1    Use. The Premises shall be used and occupied by Tenant for the purposes
stated on Paragraph J of the Summary of Lease Terms and for no other purpose
without the prior written consent of Landlord.


6.2    Suitability. Tenant acknowledges that neither Landlord nor any officer,
director, shareholder, employee or agent of Landlord has made any representation
or warranty with respect to the condition of the Premises or the Building or
with respect to the suitability of either for the conduct of Tenant’s business,
nor has Landlord agreed to undertake any modification, alteration or improvement
to the Premises except as provided in this Lease. The taking of possession


6



--------------------------------------------------------------------------------




of the Premises by Tenant shall conclusively establish that the Premises and the
Building were at such time in a safe, habitable and satisfactory condition.


6.3    Uses Prohibited.


(a)    Tenant shall not do or permit anything to be done in or about the
Premises or the Building, or bring or keep or permit to be brought or kept
anything in or about the Premises or Building, which is prohibited by any Law
(as defined in Section 6.3(b) below), or which is prohibited by, or will in any
way increase the existing rate of, cause a cancellation of, or otherwise affect
any fire or other insurance on the Building, or any part thereof, or any of its
contents.


(b)    Tenant shall at its sole cost and expense promptly comply with all
applicable covenants, conditions and restrictions now or hereafter affecting the
Premises, or the Building, or the Property, with all laws, rules, ordinances,
regulations, directives and requirements of all federal, state, county and
municipal authorities having jurisdiction over the Premises, or the Building, or
the Property (“Laws”), including without limitation those relating to health,
safety, noise, environmental protection, waste disposal, water and air quality,
and other environmental matters, and the use, storage and disposal of Hazardous
Materials, as such term is defined in Section 6.4(a) below. Tenant shall at all
times comply with the certificate of occupancy for the Premises or the Building
and shall not permit anything to be done on the Premises in violation thereof.
Upon written demand, Tenant shall discontinue any use of the Premises in
violation of any covenants, conditions and restrictions, or of any Law or of the
certificate of occupancy.


(c)    Tenant shall not do or permit anything to be done in, or about the
Premises, or the Building, or the Property which will in any way obstruct or
interfere with the rights and quiet enjoyment of, or otherwise injure or annoy
other tenants or occupants of the Building, or the tenants or occupants of any
neighboring or adjacent buildings or use or allow the Premises to be used for
any improper, immoral, unlawful or objectionable purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on, or about the Premises, the
Building, or the Property, nor use or permit to be used, any loudspeaker, or
other device, system or apparatus which can be heard outside the Premises
without the prior written consent of Landlord. Tenant shall not commit or suffer
to be committed any waste in or upon the Premises, the Building, or the
Property.


6.4    Tenant’s Obligations Regarding Environmental Matters.


(a)    Tenant shall at all times and in all respects comply with all federal,
state and local laws, ordinances rules and regulations (collectively, “Hazardous
Materials Laws”) relating to industrial hygiene, environmental protection or the
use, analysis, generation, manufacture, storage, disposal, or transportation of
any oil, gasoline and related products, flammable substance or explosives,
asbestos, radioactive materials or waste, or other hazardous, toxic,
contaminated or polluting materials, substances, chemicals, wastes or related
injurious materials, whether injurious by themselves or in combination with
other materials including, without limitation, any “hazardous substances,”
“hazardous wastes,” “hazardous materials,” or “toxic substances” under any such
Laws, any toxic or hazardous substance, material or waste listed in the United
States Department of Transportation Table (49 CFR 172.101) or by the
Environmental Protection Agency as a hazardous substance (40 CFR, Part 302) and
amendments thereto, or such substances, materials and wastes which are or become
regulated or listed as toxic under any applicable local, state or federal law
(collectively, “Hazardous Materials”).




7



--------------------------------------------------------------------------------




(b)    Tenant shall at its own expense procure, maintain in effect and comply
with all conditions of any and all permits, licenses and other governmental and
regulatory approvals required for Tenant’s use of the Premises, including,
without limitation, discharge of (appropriately treated) Hazardous Materials or
wastes into or through any sanitary sewer serving the Premises. Except as
discharged into the sanitary sewer in compliance with all applicable Hazardous
Materials Laws, Tenant shall cause any and all Hazardous Materials removed from
the Premises to be removed and transported solely by duly licensed haulers to
duly licensed facilities for final disposal of such materials and wastes as
required by applicable governmental agencies having responsibility for any such
removal. Tenant shall in all respects handle, treat, deal with and manage any
and all Hazardous Materials in, on, under or about the Premises in compliance
with all applicable Hazardous Materials Laws and prudent industry practices
regarding management of such Hazardous Materials. Upon expiration or earlier
termination of the term of this Lease, Tenant shall cause all Hazardous
Materials located at the Premises, or otherwise controlled or located by Tenant
at the Property to be removed from the Premises and Property and so transported
in accordance and compliance with all applicable Hazardous Materials Laws.
Tenant shall not take any remedial action in response to the presence of any
Hazardous Materials in or about the Premises or the Building, nor enter into any
settlement agreement, consent decree or other compromise in respect to any
claims relating to any Hazardous Materials in any way connected with the
Premises or the Building, without first noticing Landlord of Tenant’s intention
to do so and affording Landlord ample opportunity to appear, intervene or
otherwise appropriately assert and protect Landlord’s interest with respect
thereto.


(c)    Tenant shall immediately notify Landlord in writing of: (i) any
enforcement, cleanup, removal or other governmental or regulatory action
instituted, completed or threatened pursuant to any Hazardous Materials Laws;
(ii) any claim made or threatened by any person against Tenant, the Premises,
the Building, or the Property relating to damage, contribution, cost recovery
compensation, loss or injury resulting from or claimed to result from any
Hazardous Materials; and (iii) any reports made to any environmental agency
arising out of or in connection with any Hazardous Materials in, on, under,
about or removed from the Premises, the Building, or the Property including any
complaints, notices, warnings or asserted violations in connection therewith.
Tenant shall also supply to Landlord as promptly as possible, and in any event
within five (5) business days after Tenant first receives or sends the same,
copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Property, the Building, or the Premises,
or Tenant’s use thereof. Tenant shall promptly deliver to Landlord copies of all
hazardous waste manifests reflecting the legal and proper disposal of all
Hazardous Materials removed from the Premises and Property, as herein required.


(d)    Tenant shall indemnify, defend (by counsel reasonably acceptable to
Landlord), protect, and hold Landlord, and each of Landlord’s partners,
employees, agents, attorneys, lenders, successors and assigns, and the Premises,
the Building, and Property free and harmless from and against any and all loss
of rents and/or damages, claims, liabilities, penalties, liens, judgments,
forfeitures, costs, losses or expenses (including permits, and consultants’ and
attorneys’ fees) or death of or injury to any person or damage to any property
or the environment whatsoever, arising from or caused in whole or in part,
directly or indirectly, by (a) the presence in, on, under or about the Premises,
the Building or the Property or discharge in or from the Premises, the Building,
or the Property of any Hazardous Materials caused or contributed to by Tenant,
or Tenant’s use, analysis, storage, transportation, disposal, release,
threatened release, discharge or generation of Hazardous Materials to, in, on,
under, about or from the Premises, the Building, or the Property or (b) Tenant’s
failure to comply with any Hazardous Materials Laws or (c) any storage


8



--------------------------------------------------------------------------------




tank brought onto the Premises, the Building, or the Property by or for Tenant.
Tenant’s obligations hereunder shall include, without limitation, and whether
foreseeable or unforeseeable, all costs of any required or necessary
investigation (including consultants’ and attorneys’ fees and testing), repair,
cleanup or detoxification or decontamination of the Premises, the Building, or
the Property, and the preparation and implementation of any restoration,
abatement, closure, remedial action or other required plans in connection
therewith, and shall survive the expiration or earlier termination of the term
of this Lease. For purposes of the release and indemnity provisions hereof, any
acts or omissions of Tenant, or by invitees, guests, employees, agents,
assignees, contractors or subcontractors of Tenant or others acting for or on
behalf of Tenant (whether or not they are negligent, intentional, willful or
unlawful) shall always be strictly attributable to, and the responsibility of
Tenant. No termination, cancellation or release agreement entered into by
Landlord and Tenant shall release Tenant from its obligations under this Lease
with respect to Hazardous Materials or storage tanks, unless specifically so
agreed in writing at the time of such agreement.


7.    SERVICES AND UTILITIES:


7.1    Landlord's Obligations. Provided that Tenant is not in default in the
performance or observation of any of the terms, covenants, conditions or
provisions of this Lease to be kept and performed or observed by it, Landlord,
subject to the rules and regulations of the Building hereinafter referred to,
agrees to (i) furnish to the Premises during reasonable hours of generally
recognized business days (as determined by Landlord) water, gas, electricity,
heating and air conditioning suitable for the intended use of the Premises; (ii)
maintain the common stairs, entries and bathrooms lighting systems in the
Building and outside lighting system on the Property; (iii) make all repairs
other than those specified to be Tenant's obligation under this Lease; and (iv)
maintain and repair, other than as specified to be Tenant's obligation under
this Lease, the elevators, if any, and maintain all portions of the Property and
Building used in common by Tenant and Landlord's other tenants; provided that
all such repairs shall be at Tenant's cost and expense if damage thereto is
caused by the negligence of Tenant, or Tenant's employees, agents, contractors,
invitees or guests. Tenant agrees that at all times it will cooperate fully with
Landlord and abide by all regulations and requirements that Landlord may
prescribe for the proper functioning and protection of any of the Building's
heating, ventilation and air conditioning systems. Whenever heat generating
machines or equipment are used in the Premises by Tenant which affect the
temperature otherwise maintained by the air conditioning system, if any,
Landlord shall have the right to install supplementary air conditioning units in
the Premises, and the cost thereof, including all additional costs of
installation, operation and maintenance thereof, shall be paid by Tenant to
Landlord as additional rent due hereunder upon demand by Landlord with interest
at the Default Rate accruing from the date Landlord incurs such costs until the
time payment for same is actually received by Landlord, and Landlord shall have
(in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of non-payment thereof by Tenant as in the case of failure
by Tenant to pay any other Rent hereunder. To the extent that the cost and
expense incurred by Landlord in performing its obligations in this Section 7.1
are not otherwise recovered by, or reimbursed to Landlord by insurance or
individual tenants, such costs shall be included in Operating Expenses.


7.2    Non-Liability. Landlord shall not be liable for, and Tenant shall not be
entitled to, any abatement or reduction of Rent by reason of Landlord’s failure
to furnish any of the items Landlord is obligated to furnish pursuant to Section
7.1 above when such failure is caused by accident, breakage, repairs, strikes,
lockouts or other labor disturbances or disputes of any character; by the
limitation, curtailment, rationing or restrictions on use of electricity, gas or
any other form of energy; or by any other cause, similar or dissimilar, beyond
the reasonable control of Landlord;


9



--------------------------------------------------------------------------------




and Landlord shall not be liable under any circumstances for injury to or death
of any person or damage to or destruction of any property, however occurring,
through or in connection with or incidental to any failure by Landlord to comply
with Section 7.1 regardless of the cause of such failure..


7.3    Tenant Obligations. Tenant agrees it will not, without the written
consent of Landlord, use any apparatus or device in the Premises (including,
without limitation, electronic data processing machines, computers or machines
using current in excess of 110 volts) which will in any way increase the amount
of electricity, water or air conditioning usually furnished or supplied to the
Premises for general office use, or connect to: (a) the electrical system at the
Premises (except through existing electrical outlets in the Premises); or, (b)
the water/plumbing system for the purposes of utilizing either of such systems,
except as all such connections exist as of the date of this Lease. If Tenant
shall require additional water/plumbing or electrical service or levels, in
excess of that presently furnished or supplied to the Premises as used for
general office use, Tenant shall first obtain the prior written consent of
Landlord. Landlord shall not unreasonably withhold consent so long as Tenant
agrees, in writing, to pay all costs and charges as set forth below. Landlord
may cause separate meters to be installed at the Premises in order to measure
the amount of electrical or water/plumbing services consumed by Tenant as a
reasonable condition of such consent. The cost of any such meter and of the
installation, maintenance and repair of such meters; all charges for such excess
water and electric current consumed (as shown by such meters and at the rates
then charged by the furnishing public utility); and any additional expense
incurred by Landlord in keeping account of electric, water or plumbing so
consumed shall be paid by Tenant, and Tenant agrees to pay Landlord therefor
promptly upon demand by Landlord as additional rent due hereunder, and Landlord
shall have (in addition to any other right or remedy of Landlord) the same
rights and remedies in the event of non-payment thereof by Tenant as in the case
of failure by Tenant to pay any Rent hereunder.


7.4    Additional Services. Landlord agrees to make reasonable effort to provide
utilities and services to the Premises during hours and on days not otherwise
provided in this Lease upon written request by Tenant. Tenant shall give
reasonable notice in making such request. Tenant agrees to pay promptly on
demand any and all costs incurred by Landlord in connection with providing such
additional services as additional rent due hereunder, and Landlord shall have
(in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of non-payment thereof by Tenant as in the case of failure
by Tenant to pay any Rent hereunder.


8.    REPAIR AND MAINTENANCE:


8.1    Tenant's Obligations. By its execution hereof, Tenant accepts the
Premises as being in the condition in which Landlord is obligated to deliver the
Premises. Tenant, at Tenant's sole cost and expense, shall at all times maintain
and keep the Premises in good and sanitary order, condition and repair,
including, but not limited to, the interior surfaces of the ceilings, walls and
floors, all doors, interior surface of windows (and replacement of all cracked
or broken glass), all plumbing and all electrical fixtures and special items in
excess of building standard improvements, and all equipment (including heating,
cooling, or air conditioning units) as presently existing or as hereafter
installed by or at the request of Tenant. Tenant expressly waives the benefits
of any statute now or hereafter in effect permitting Tenant to repair the
Premises, or any of the foregoing described aspects of the Premises, and deduct
the cost thereof from Rent otherwise due.


8.2     Surrender of Premises. Upon the Expiration Date, Tenant shall surrender
the Premises and all Alterations (as defined in Section 9 below) thereto (unless
designated by


10



--------------------------------------------------------------------------------




Landlord to be removed in accordance with Section 9) to Landlord in the same
condition as received, ordinary wear and tear (except to the extent Tenant is
obligated to keep the Premises in good condition and repair) and damage thereto
by fire, earthquake, acts of God or the elements alone excepted, and shall
promptly remove or cause to be removed at Tenant's expense from the Premises and
the Building any signs, notices and displays placed by Tenant, as well as any
furniture or fixtures placed therein by Tenant. Tenant shall indemnify the
Landlord against any loss, cost, liability and/or expense (including, without
limitation, attorney's and paralegals' fees and costs and court costs) resulting
from delay by, or caused by Tenant in so surrendering the Premises and
Alterations thereto, including, without limitation, any claims made by any
succeeding tenant founded on any such delays.


8.3    Removal of Fixtures. Tenant agrees to repair any damage to the Premises
or the Building caused by or in connection with the removal of any articles of
personal property, business or trade fixtures, movable equipment, and
cabinetwork, belonging to Tenant including without limitation thereto, repairing
the floor, and patching and painting the walls where required by Landlord to
Landlord’s reasonable satisfaction, all at Tenant’s sole cost and expense.


9.    ALTERATIONS AND ADDITIONS:


Tenant agrees not to make or suffer to be made any alteration, addition or
improvement to or of the Premises or any part thereof (“Alterations”), without
obtaining the prior written consent of Landlord. If Landlord consents to the
making of any Alterations, they shall be made by Tenant at its sole cost and
expense. Tenant shall only use licensed contractors as may be reasonably
approved by Landlord, in writing prior to the commencement of any Alteration. .
Prior to commencement of any work, Tenant shall deliver to Landlord, for its
approval, plans and specifications for each Alteration to be undertaken by
Tenant; and, at the completion of such work, Tenant shall deliver to Landlord a
certificate from Tenant’s architect or engineer stating that the work has been
completed in full compliance with such plans and specifications, such
certificate to be in form and substance reasonably satisfactory to Landlord.
Landlord shall also have the right to impose as a condition to its consent such
requirements as Landlord may deem necessary in its sole discretion including,
without limitation, full reimbursement to Landlord of: any and all expenses
incurred by Landlord in connection with the granting of the consents herein
required, the costs and expense of any required or additional insurance covering
all risks normally associated with such work and the times and dates during
which the Alterations are to be accomplished. If Landlord is required pursuant
to applicable law, regulations, the permit, or otherwise agrees to supervise
such work, Tenant shall pay to Landlord a fee in the amount of fifteen percent
(15%) of the total cost of the Alterations for Landlord’s management and
supervision of the progress of the work. Tenant agrees that in no event shall
any such management or supervision by Landlord impose any obligation or
liability upon Landlord to Tenant as to or in connection with such work. All
sums due and owing to contractors which have been paid by Landlord due to
Tenant’s failure to pay such sums when due, shall bear interest payable to
Landlord at the Default Rate until fully paid, and shall be due, upon Landlord’s
written demand, as additional rent due hereunder. Upon the Expiration Date or
earlier termination of this Lease, Tenant, at its sole costs and expense, shall
promptly remove any Alterations designated by Landlord in writing, at any time
through and including the Expiration Date, to be so removed and repair any
damage to the Premises or the Building caused by such removal and restore the
Premises to the condition existing prior to the Alteration. Any Alterations not
so designated to be removed shall become the property of the Landlord, without
any further or additional consideration owing by Landlord to Tenant whatsoever.
Unless removed by Tenant prior to or on the Expiration Date or earlier date of
termination of this Lease, any equipment, trade fixtures, machinery,
cabinetwork, movable furniture, or other personal property remaining on the
Premises at the


11



--------------------------------------------------------------------------------




expiration or sooner termination of this Lease shall, in the sole option of
Landlord, either (i) become the property of Landlord without any further or
additional consideration owing by Landlord to Tenant whatsoever; or (ii) at
Landlord’s election, shall be removed from the Premises and discarded at
Tenant’s sole cost and expense. It is agreed that Landlord has no obligation,
and has made no promises, to alter, add to, remodel, improve, repair, decorate
or paint the Premises or any part thereof and that no representations respecting
the condition of the Premises or the Building have been made by Landlord to
Tenant except as may be specifically set forth herein. See Addendum at its para.
9.


10.    ENTRY BY LANDLORD:


(a)    Landlord reserves, and shall at any and all times have, the right to
enter the Premises to (i) inspect them; (ii) supply any service to be provided
by Landlord to Tenant hereunder; (iii) present the Premises to prospective
purchasers, mortgagees or lessees; (iv) post notices of non-responsibility, “For
Sale” and “For Lease” signs; and (v) alter, improve or repair the Premises and
any portion of the Building all without payment or compensation to Tenant or
abatement of Rent, Landlord shall have the right to erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed, using any reasonable efforts to provide that Tenant’s use of the
Premises shall not be unreasonably interfered with thereby. As part of the
consideration for this Lease, Tenant hereby waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
any and all such entry by Landlord. For each of the aforesaid purposes, Landlord
shall at all times have and retain a key with which to unlock all doors, in,
upon and about the Premises, excluding Tenant’s vaults and safes, and Landlord
shall have the right to use any and all means which Landlord may deem proper to
open said doors in an emergency, in order to obtain entry to the Premises, and
any entry to the Premises obtained by Landlord by any of said means, or
otherwise, shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, or an eviction of Tenant
from, the Premises or any portion thereof.


(b)    Landlord shall also have the right at any time to change the arrangement
or location of or eliminate entrances or passageways, doors and doorways, and
corridors, elevators, stairs, toilets or other public or common areas of the
Building, or change the arrangement and location of or eliminate parking areas,
access ways, or landscaped areas of the Property, and to change the name, number
or designation by which the Building is commonly known, and none of the
foregoing shall be deemed an actual or constructive eviction of Tenant, nor
shall it entitle Tenant to any reduction of Rent or result in any liability of
Landlord to Tenant.


11.    LIENS:


Tenant shall keep the Premises, the Building and the land upon which the
Building is situated, free from any liens arising out of work performed,
materials furnished or obligations incurred by Tenant and shall indemnify, hold
harmless and defend Landlord from any liens and encumbrances arising out of any
work performed or materials furnished by or at the direction of Tenant. In the
event that Tenant does not, within ten (10) days following the recording of
notice of any such lien, cause such lien to be released of record, by payment or
posting of a proper bond, Landlord shall have, in addition to all other remedies
provided herein and by law, the right, but not the obligation, to cause such
lien to be released by such means as it shall deem proper, including payment of
the claim giving rise to such lien. All sums paid by Landlord and all expenses
incurred by it in connection therewith, including, without limitation,
attorneys' and paralegals’ fees and costs


12



--------------------------------------------------------------------------------




and court costs, shall be payable to Landlord by Tenant on demand as additional
rent due hereunder , together with interest at the Default Rate, from the date
such expenses are incurred by Landlord to the date payment is received by
Landlord from Tenant and Landlord shall have (in addition to any other right of
remedy of Landlord) the same rights and remedies in the event of non-payment
thereof by Tenant as in the case of failure to Tenant to pay any Rent hereunder.
Landlord shall have the right at all times to post and keep posted on the
Premises, and publicly file or record, any notices permitted or required by law,
or which Landlord shall deem proper for the protection of Landlord, the
Premises, the Building, the Property, or any other party having an interest
therein, or to keep same free from mechanics’ and materialmen’s and similar
liens. Tenant shall give Landlord at least ten (10) days prior written notice of
the date of commencement of any construction or other work on or to the
Premises.


12.    INDEMNITY:


Landlord shall not be liable to Tenant and Tenant waives all claims against
Landlord for any injury to or death of any person or for loss of use of, damage
to, or destruction of property in or about the Premises, the Building, or the
Property by or from any cause whatsoever, including without limitation,
earthquake or earth movement, gas, fire, oil, electricity or leakage from the
roof, walls, basement or other portion of the Premises or the Building, unless
caused by the gross negligence or willful misconduct of Landlord, its agents or
employees. Tenant agrees to hold Landlord harmless from and to indemnify and
defend Landlord against all claims, liability, damage or loss and against all
costs and expenses, including, without limitation, attorneys’ and paralegals’
fees and costs and court costs in connection therewith, arising out of any
injury or death of any person or damage to or destruction of property (i)
occurring in, on or about the Premises, from any cause whatsoever, including
without limitation, Tenant's use of the Premises, unless caused solely by the
gross negligence or willful misconduct of Landlord, its agents or employees; or
(ii) occurring in, on or about any facilities (including without limitation
elevators, stairways, passageways or hallways) the use of which Tenant has in
common with other lessees, or elsewhere in or about the Property or the Building
other than the Premises, when such claim, injury or damage is caused in whole or
in part by the act, neglect, default, or omission of any duty by Tenant, its
agents, employees, contractors, invitees, guests or subtenants (collectively the
“Tenant Parties”) or otherwise by any conduct of any of said persons in or about
the Premises, the Building, or the Property including failure of Tenant or the
Tenant Parties to observe or perform any of Tenant’s obligations under this
Lease, including without limitation, its obligations under Section 6 hereof.


Without in any way limiting the foregoing, Tenant specifically acknowledges that
Tenant for itself and all of the Tenant Parties, hereby assumes all risks in the
use of any or all of the exercise equipment and/or common facilities in the
Building; Tenant acknowledges that neither the Landlord nor the property manager
provide instruction for or supervision of the use of the exercise equipment and
common facilities, and neither the Landlord nor the property manager shall be
liable for injury, death, or any claim arising directly or indirectly out of use
of the exercise equipment and facilities by any of the Tenant Parties. Tenant
agrees to hold Landlord harmless from and to indemnify and defend Landlord
against all claims, liability, damage, or loss and against all costs and
expenses, including, without limitation, attorney's and paralegals' fees and
costs and court costs in connection therewith, arising out of any injury or
death of any person using the exercise equipment or facilities (if any) through
said person's association with Tenant or any of the Tenant Parties. Tenant
further acknowledges that said exercise equipment and/or facilities (if any) may
only be used by Tenant and its employees in common with other tenants and their
employees. Tenant shall not permit use of


13



--------------------------------------------------------------------------------




the exercise equipment or facilities (if any) by Tenant's vendors, or the family
members or friends of Tenant and its employees.


The provisions of this Section 12 shall survive the termination of this Lease
with respect to any claims or liability occurring prior to such termination.


13.    INSURANCE:


13.1    Tenant’s Required Coverage. Tenant shall, at Tenant’s sole cost and
expense, procure and continue in force the following policies of insurance in
the amount set forth in Paragraph K of the Summary of Lease Terms, unless such
amounts are otherwise set forth in this Section 13.1:


(i)    Liability insurance on an occurrence basis, with limits in an amount set
forth in Paragraph K of the Summary of Lease Terms, for all claims or losses
arising out of or resulting from personal injury (including bodily injury),
death and/or property damage sustained or alleged to have been sustained by any
person for any reason on or about the Premises, including liability arising out
of or resulting from Tenant’s use of the Premises, or circumstances associated
with the covenants contained in Section 12 above to indemnify Landlord, its
agents and employees, or for contractual liability;


(ii)    All risk replacement cost insurance with an agreed amount endorsement
upon property of every description and kind owned by Tenant and located in the
Premises and for all improvements located in the Premises except building
standard improvements in an amount equal to 100% of the full replacement value
thereof;


(iii)    Workers’ compensation insurance (including employer’s liability
insurance) in accordance with applicable law;


(iv)    Such other insurance as may be reasonably required by Landlord or by any
holder of any existing or future ground or underlying lease, mortgage or deed of
trust.


Not more often than every year and upon not less than sixty (60) days prior
written notice, Landlord, in its reasonable discretion, may require Tenant to
increase the insurance limits set forth in subparagraphs (i) and (ii) above.


13.2    Landlord's Required Coverage. Landlord shall procure and continue in
force the following policies of insurance in the amounts set forth in Paragraph
L of the Summary of Lease Terms, the cost of same to be included in Operating
Costs:


(i)    Liability insurance on an occurrence basis, with limits in the amount set
forth in Paragraph L of the Summary of Lease Terms, for claims or losses arising
out of or resulting from personal injury (including bodily injury), death and/or
property damage sustained or alleged to have been sustained by any person for
any reason on or about the Premises, including liability arising out of or
resulting from circumstances associated with Tenant's covenants contained in
Section 12 above to indemnify Landlord, its agents and employees, or for
contractual liability;


(ii)    Casualty insurance insuring the Building against loss by or damage due
to risks covered by the broadest form of casualty insurance policy (such
coverage shall include,


14



--------------------------------------------------------------------------------




without limitation, coverage against the risk of fire, lightning, extended
coverage, vandalism and malicious mischief). Such policy, shall also include, a
rental loss endorsement. Such policy, exclusive of the rental loss endorsement,
shall be in the face amount of not less than ninety percent (90%) of the full
value of the improvements covered thereby. The rental loss endorsement shall
cover Landlord's loss of rentals in an amount of not less than one (1) year's
aggregate Rent for the Premises;


(iii)    Difference in conditions insurance against (1) damage or loss by flood
if the Premises are located in an area identified by the Secretary of Housing
and Urban Development or any successor thereto or other appropriate authority
(governmental or private) as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 or the Flood Disaster Protection Act of 1973, as amended, modified,
supplemented or replaced from time to time, on such basis as shall be required
by Landlord and with coverage in an amount not less than as set forth in
Paragraph L of the Summary of Lease Terms, and (2) against damage or loss by
earthquake with a deductible of not more than ten percent (10%) and with
coverage in an amount not less than as set forth in Paragraph L of the Summary
of Lease Terms, so long as same is available at commercially reasonable rates;


(iv)    Such other insurance as may be reasonably required by Landlord or by any
holder of any existing or future ground or underlying lease, mortgage or deed of
trust, including earthquake insurance.


Landlord may increase the insurance limits set forth in subparagraphs (i), (ii),
or (iii) above.


13.3    Insurance Policies. The minimum limits of insurance policies as set
forth in Section 13.1 above shall in no event limit the liability of Tenant
hereunder. The following provisions shall apply regarding all insurance policies
Tenant is required to procure and maintain under Section 13.1 above. The
aforesaid insurance shall name Landlord and its partners, employees, agents, and
co-owners of the Building as additional insureds (and, at Landlord’s option, the
property manager, and the holder of any mortgage or deed of trust on the
Building, or any part thereof or interest therein, as an additional insured),
and shall be with companies having a rating of not less than AAA in “Best’s
Insurance Guide” or another comparable rating or publication if Best’s Insurance
Guide is no longer published or produced. For any insurance policies procured by
Tenant, Tenant shall cause the insurance companies to furnish Landlord with
certificates of coverage, and shall provide that such insurance policy shall not
be canceled or subject to reduction or modification of coverage except after
thirty (30) days prior written notice to Landlord by the insurer. All such
policies shall be written as primary policies, not contributing with and not in
excess of the coverage which Landlord may carry and shall contain a
cross-liability endorsement stating that the rights of named insured shall not
be prejudiced by one insured making a claim or commencing an action against
another named insured. For any insurance policies procured by Tenant, Tenant
shall, at least thirty (30) days prior to the expiration of such policies,
furnish Landlord with renewals or binders for renewals thereof. Tenant agrees
that if Tenant does not procure and maintain the insurance required to be
procured and maintained by Tenant pursuant to Section 13.1 above Landlord may
(but shall not be required to) procure said insurance on Tenant’s behalf and
charge Tenant the premiums charged therefor together with the sum equal to all
costs and expenses incurred by Landlord in connection therewith (including,
without limitation, costs allocated to the use of Landlord’s employees in
connection therewith, including without limitation, costs of wages for such
employees) together with interest thereon at the Default Rate, payable upon
demand and upon Tenant’s failure to pay such insurance premiums and handling
charge, Landlord shall have (in addition to any other right


15



--------------------------------------------------------------------------------




or remedy of Landlord) the same rights and remedies as in the case of failure by
Tenant to pay Rent hereunder. Tenant shall have the right to provide the
insurance policies required pursuant to Section 13.1 above pursuant to blanket
policies obtained by Tenant, provided such blanket policies expressly afford
coverage to the Premises and to Landlord as required by this Lease.


13.4    Waiver of Subrogation. Landlord and Tenant each hereby waive any and all
rights of recovery against the other or against the officers, employees, agents
and representatives of the other, on account of loss or damage occasioned to
such waiving party or its property or the property of others under its control
to the extent that such loss or damage is insured against under any fire and
extended coverage insurance policy which either may have in force at the time of
such loss or damage. Tenant shall, upon obtaining the policies of insurance
required under this Lease, give notice to the insurance carrier or carriers that
the foregoing mutual waiver of subrogation is contained in this Lease and shall
obtain from such insurance carrier or carriers a waiver of any right of recovery
by way of subrogation against Landlord.


14.    DAMAGE OR DESTRUCTION:


14.1    Partial Damage - Insured. In the event the Premises or the Building are
partially damaged by fire or other casualty which is covered under fire and
extended coverage insurance carried pursuant to Section 13.2(i) above, Landlord
shall restore such damage provided sufficient insurance proceeds are readily
available to allow Landlord to pay one hundred percent (100%) of the cost of
restoration and provided such restoration can be completed within one hundred
eighty (180) days after the commencement of the work thereof under the laws and
regulations of the state, federal, county and municipal authorities having
jurisdiction over the Premises, and if such conditions apply so as to require
Landlord to restore such damage, this Lease shall continue in full force and
effect. Tenant shall be entitled to a proportionate reduction of Fixed Rent and
Tenant’s Percentage Share of Operating Costs and Taxes while such restoration
takes place, such proportionate reduction to be based upon the extent to which
the restoration efforts interfere with Tenant’s business in the Premises,
provided that Tenant shall not be entitled to any such abatement or reduction in
Fixed Rent and Tenant’s Percentage Share of Operating Costs and Taxes if the
damage is the result of negligence, default or omission of Tenant, or any of the
Tenant Parties. Tenant’s rights to a reduction in Fixed Rent and Tenant’s
Percentage Share of Operating Costs and Taxes hereunder shall be Tenant’s sole
and exclusive remedy in connection with any such damage.


Notwithstanding the foregoing, Landlord may terminate this Lease if such damage
or casualty occurs during the last twelve (12) months of the term of this Lease
(or the term of any renewal option, if applicable) by giving Tenant notice
thereof at any time within thirty (30) days of the occurrence of such damage or
casualty and such notice shall specify the date of such termination which date
shall not be less than thirty (30) nor more than sixty (60) days after the
giving of such notice. In the event of the giving of such notice of termination,
this Lease shall expire and all interest of Tenant in the Premises shall
terminate on the date so specified in such notice and all Rent shall be paid by
Tenant to the date of such termination.


14.2    Partial Damage - Uninsured. In the event the Premises or the Building
are partially damaged by a risk not covered by Landlord’s fire and extended
coverage insurance or the proceeds of available insurance are less than one
hundred percent (100%) of the cost of restoration, or if the restoration cannot
be completed within one hundred eighty (180) days after the commencement of such
restoration under the laws and regulations of the state, federal, county and
municipal authorities having jurisdiction over the Premises in the reasonable
opinion of Landlord,


16



--------------------------------------------------------------------------------




or if such damage occurs during the last twelve (12) months of the term of this
Lease (or the term of any renewal option, if applicable), Landlord shall have
the option either to (i) repair or restore such damage, with the Lease
continuing in full force and effect, but the Rent to be proportionately abated
as provided in Section 14.1 above; or (ii) give notice to Tenant at any time
within thirty (30) days after the occurrence of such damage terminating this
Lease as of a date to be specified in such notice which date shall not be less
than thirty (30) nor more than sixty (60) days after the giving such notice. In
the event of the giving of such notice of termination, this Lease shall expire
and all interest of Tenant in the Premises shall terminate on the date so
specified in such notice and the Rent, shall be paid by Tenant to the date of
such termination.


14.3    Total Destruction. In the event the Premises are totally destroyed or
the Premises cannot be restored as required herein under applicable laws and
regulations, notwithstanding the availability of insurance proceeds, Landlord
shall have the right to terminate this Lease by giving Tenant notice thereof
within thirty (30) days of date of the occurrence of such casualty specifying
the date of termination which shall not be less than thirty (30) days nor more
than sixty (60) days after the date of the delivery of such notice. In the event
of the giving of such notice of termination, this Lease shall expire and all
interest of Tenant in the Premises shall terminate on the date so specified in
such notice and the Rent, shall be paid by Tenant to the date of such
termination.


14.4    Landlord’s Obligations. Notwithstanding the provisions of this Lease,
Landlord shall in no event be required to repair any injury or damage by fire or
other cause whatsoever to, or to make any restoration or replacement of any
paneling, decorations, partitions, railings, ceilings, floor coverings, office
fixtures or any other improvements or property installed in the Premises by
Tenant or at the direct or indirect expense of Tenant. Tenant may restore or
replace same in the event of damage at its sole cost and expense and Tenant
shall have no claim against Landlord for any such damage, loss, liability, cost
or expense incurred by Tenant by reason of any such injury, damage or
destruction to or repair or restoration of such items.


14.5    Tenant’s Waiver. The provisions of this Section 14 shall constitute the
express agreement of the parties regarding damage to or destruction of the
Premises and shall supersede any statute now or hereafter in effect.


    


17



--------------------------------------------------------------------------------






15.    CONDEMNATION:


(a)    If all or part of the Premises shall be taken by any public or
quasi-public authority (a “Public Authority”) under the power of eminent domain
or shall be conveyed in lieu thereof, this Lease shall terminate as to any
portion of the Premises so taken or conveyed on the date when title or the right
to possession vests in the Public Authority.


(b)    If (i) a part of the Premises shall be taken by a Public Authority under
the power of eminent domain or shall be conveyed in lieu thereof; and (ii)
Tenant determines that it is reasonably able to continue the operation of
Tenant’s business in that portion of the Premises remaining; and (iii) Landlord
elects to restore the Premises to allow for such business operations by Tenant,
then this Lease shall remain in effect as to said portion of the Premises
remaining, and the Fixed Rent and Tenant’s Percentage Share of Operating Costs
and Taxes payable from the date of the taking shall be reduced in the same
proportion as the Net Rentable Premises area of the Premises taken bears to the
total Net Rentable Premises area of the Premises. If, after a partial taking,
Tenant determines that it is not reasonably able to continue the operation of
its business in the Premises or Landlord elects not to restore the Premises as
herein above described, this Lease may be terminated by either Landlord or
Tenant by giving written notice to the other party within thirty (30) days of
the date of the taking. Such notice shall specify the date of termination which
shall not be less than thirty (30) nor more than sixty (60) days after the date
of such notice. In the event of the giving of such notice of termination, this
Lease shall expire and all interest of Tenant in the Premises shall terminate on
the date so specified in such notice and the Rent, shall be paid by Tenant to
the date of such termination. See Addendum at its para. 10.


(c)    If a portion of the Building is taken, whether any portion of the
Premises is taken or not, and Landlord determines that it is not economically
feasible to continue operating the portion of the Building remaining, then
Landlord shall have the option for a period of sixty (60) days after such taking
to terminate this Lease. If Landlord determines that it is economically feasible
to continue operating the portion of the Building remaining after such taking,
then this Lease shall remain in effect, and Landlord at Landlord’s cost shall
restore the Building to a condition which allows Tenant to reasonably continue
the operation of Tenant’s business in that portion of the Premises remaining.


(d)    Landlord shall be entitled to any and all payment, income, rent, award,
or any interest thereon whatsoever which may be paid or made in connection with
such taking or conveyance, and Tenant hereby assigns any rights to same to
Landlord and Tenant shall have no claim against Landlord or otherwise for the
value of any unexpired term of this Lease. Notwithstanding the foregoing, to the
extent that Landlord’s recovery for such taking shall not be diminished, Tenant
shall have the right to make a claim for moving expenses and for loss or damage
to Tenant’s trade fixtures, equipment and movable furniture.


(e)    No temporary taking of the Premises and/or of Tenant’s rights therein or
under this Lease shall terminate this Lease or give Tenant any right to any
abatement of Rent hereunder.


16.    ASSIGNMENT AND SUBLETTING:




18



--------------------------------------------------------------------------------




(a)    Tenant shall not assign, transfer, mortgage, pledge hypothecate or
encumber this Lease or any interest therein and shall not sublet the Premises or
any part thereof, or allow occupation or use thereof by any other party or
entity, without the prior written consent of Landlord, which consent shall not
be unreasonably withheld by Landlord, subject to the provisions herein stated.
In the event Tenant should desire to assign or transfer this Lease or sublet any
part of the Premises, Tenant shall notify Landlord in writing (hereinafter
referred to as “Sublet Notice”) of the terms of the proposed assignment or
transfer or subletting, at least ninety (90) days in advance of the date on
which Tenant desires to make such assignment or transfer or sublease. Landlord
shall then have a reasonable period of time following receipt or such notice
within which to notify Tenant in writing that Landlord elects to do one of the
following:


(i)    Terminate this Lease as to the space so affected as of the date so
specified by Tenant in the Sublet Notice, in which event Tenant shall be
relieved of all further obligations hereunder as to such space from and after
such date; or


(ii)    Grant consent to Tenant to assign or transfer the Lease or sublet such
space to the proposed assignee or transferee or sublessee on the terms set forth
in the Sublet Notice; or


(iii)    Deny consent to Tenant to assign or transfer the Lease or sublet such
space.


(b)    If Tenant proposes to sublease less than all of the Premises, an election
by Landlord under subparagraph (a) (i) above to terminate this Lease with
respect to such space shall not affect the force or validity of the Lease with
respect to the remainder of the Premises, provided that the Rent payable
hereunder shall be adjusted on a pro rata basis in the same proportion as the
Net Rentable Premises area of the Premises subject to such termination bears to
the total Net Rentable Premises area of the Premises. . If Landlord should fail
to notify Tenant in writing of its election under subparagraph (a) within the
thirty (30) day period, Landlord shall be deemed to have waived the option
described in subparagraph (a)(i), but prior written consent by Landlord of the
proposed assignee or transferee or sublessee shall still be required. Landlord
shall have the right to require complete financial statements and business
history information (including without limitation, the name and legal
composition of the proposed assignee or transferee or sublessee and the nature
of the business proposed to be carried on in the Premises) regarding the
proposed assignee, transferee, or sublessee before determining whether or not to
consent.


(c)    Any consideration in excess of the Fixed Rent and Tenant’s Percentage
Share of Operating Costs and Taxes payable hereunder which is realized by Tenant
under any sublease or assignment or transfer in accordance with this section
shall, at Landlord’s election, be paid entirely to Landlord as additional rent
due hereunder. Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of nonpayment thereof by
Tenant as in the case of failure by Tenant to pay any Rent hereunder.


(d)    The consent of Landlord to any assignment, transfer, mortgage, pledge,
encumbrance, hypothecation, subletting, occupation or use by any other person or
entity shall not release Tenant from any of Tenant’s obligations hereunder or
discharge any liability of Tenant under this Lease, nor shall said consent be
deemed to be a consent to any subsequent similar or dissimilar assignment,
transfer, mortgage, pledge, encumbrance, hypothecation, subletting, occupation
or use by any other person or entity. Any such assignment, transfer, mortgage,
pledge, encumbrance,


19



--------------------------------------------------------------------------------




hypothecation, subletting, occupation or use by any other person or entity
without such consent shall be void and shall constitute a breach of the Lease by
Tenant and shall, at the option of Landlord, constitute a material event of
default hereunder. The acceptance of Rent by Landlord from any other person or
entity shall not be deemed to be a waiver by Landlord of any provision of this
Lease or to be a consent to any assignment, subletting or other transfer
thereof.


(e)    For purposes of this Section 16, sales, transfers or assignments of (i) a
controlling interest in the stock of Tenant (if Tenant is a corporation); (ii) a
general partnership interest of Tenant sufficient to materially change its
general partnership composition and management (if Tenant is a partnership); or
(iii) the majority of controlling underlying beneficial or membership interests
of Tenant (if Tenant is any other form or business entity) shall constitute an
assignment hereunder.


(f)    The voluntary or other surrender of this Lease or of the Premises by
Tenant or a mutual cancellation of this Lease shall not work a merger, and at
the sole election and option of Landlord any existing subleases may be either be
terminated, or be deemed assigned to Landlord in which event the tenants under
such subleases shall become tenants of Landlord.


(g)    Tenant shall reimburse Landlord for all costs incurred by Landlord in
connection with its review and consideration of any proposed assignment,
transfer, mortgage, pledge, encumbrance or hypothecation of the Lease or
subletting of the Premises, or any part thereof, including without limitation,
reasonable attorneys’ fees.


17.    MORTGAGEE/GROUND LANDLORD PROTECTION:


17.1    Subordination. This Lease, at the Landlord’s option, shall be subject
and subordinate at all times to all ground or underlying leases which now exist
or may hereafter exist affecting the Premises, the Building or the land upon
which the Building is situated, or all of same, and to the lien of any mortgage
or deed of trust in any amount or amounts whatsoever now or hereafter placed on
or against the Building or land upon which the Building is situated, or both, or
on or against Landlord’s interest or estate therein, all without the necessity
of the execution and delivery of any further instruments on the part of Tenant
to effectuate such subordination.


17.2    Subordination Amendments. Tenant covenants and agrees to execute and
deliver upon demand and without charge, such further instruments evidencing
subordination of this Lease to (i) any ground or underlying leases and (ii) to
the lien of any mortgages or deeds of trust, as described in Section 17.1 above,
in the form as may be requested by Landlord. Tenant hereby appoints Landlord as
Tenant’s attorney-in-fact, irrevocably, to execute and deliver any such
agreements, instruments, releases or other documents, however notwithstanding
such authority, the failure of the Tenant to exercise any such instrument within
fifteen (15) days of Landlord’s request for the same shall be deemed a material
default under this Lease.


17.3    Financial Statements. If this Lease is now or hereafter subject and
subordinate to any ground or underlying Lease, mortgage or deed of trust ,
within ten (10) days after Landlord’s request, Tenant shall deliver to Landlord,
or to any actual or prospective ground lessor or lender that Landlord
designates, such financial statements as are reasonably required by any holder
of any underlying or ground lease or mortgage or deed of trust (the “Holder”) to
verify the net worth of Tenant (or any assignee, subtenant or guarantor of
Tenant) to facilitate the financing or refinancing of the Building, or any part
thereof, or the creation, extension or renewal of any master or ground


20



--------------------------------------------------------------------------------




lease affecting the Building. Tenant represents and warrants to Landlord and
Holder that each financial statement delivered by Tenant shall be accurate in
all material respects as of the date of such statement. All financial statements
shall be marked “confidential” and used only for the purposes stated herein.


17.4    Landlord’s Default. If Landlord is in default of this Lease, Tenant will
accept cure of any default by any Holder whose name and address shall have been
furnished to Tenant in writing. Tenant may not terminate this Lease for
Landlord’s default unless Tenant has given notice thereof to each such Holder
and the default is not cured within thirty (30) days thereafter or such greater
time as may be reasonably necessary to cure such default. A default which cannot
reasonably be cured within said 30-day period shall be deemed cured within said
period if work necessary to cure the default is commenced within such time and
proceeds diligently thereafter until the default is cured.


17.5    Lease Modifications. If Landlord, and lender, a potential ground lessee
or purchaser should require, as a condition of any underlying ground lease,
mortgage, deed of trust, or purchase agreement, a modification of the provisions
of this Lease, Tenant shall approve and execute any such modification promptly
after such request , provided no such modification shall relate to any of the
Rent payable hereunder or the length of the term hereof or otherwise materially
alter the rights or obligations of Tenant hereunder.


17.6    Lease Superior. Notwithstanding anything herein to the contrary, upon
request of Landlord, Tenant agrees to execute any appropriate instrument making
this Lease and the leasehold estate created herein superior to the lien of any
underlying ground lease, mortgage or deed of trust.


17.7    Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon
Tenant paying the Rent and other monetary sums due under this Lease, and
performing all of its covenants and conditions under the Lease, Tenant shall and
may peaceably and quietly have, hold and enjoy the Premises for the term,
subject, however, to the terms of the Lease and any of the aforesaid underlying
or ground leases, mortgages or deeds of trust described in Section 17.1 above.


17.8    Attornment. In the event any proceedings are brought for default under
any ground or underlying lease or in the event of foreclosure or the exercise of
the power of sale under any mortgage or deed of trust made by Landlord covering
the Premises, the Tenant shall attorn to the transferee upon any transfer,
foreclosure or sale of Landlord’s interest in the Premises and shall recognize
such transferee as the Landlord under this Lease.


18.    INSOLVENCY OR BANKRUPTCY:


18.1    Events of Default. In addition to the occurrences set forth in Section
19 below, the following events shall constitute a default under this Lease: (i)
Tenant admits in writing its inability to pay its debts as they mature; (ii)
Tenant makes an assignment for the benefit or creditors or takes any other
similar action for the protection or benefit of creditors; (iii) Tenant gives
notice to any governmental body of insolvency or pending insolvency, or
suspension or pending suspension of operations; (iv) Tenant files a voluntary
petition in bankruptcy or shall be involuntarily adjudicated as bankrupt or
insolvent; (v) an involuntary petition in bankruptcy is filed against Tenant and
is not dismissed within sixty (60) days from date same is filed; (vi) Tenant
files any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or


21



--------------------------------------------------------------------------------




other similar relief under any present or future bankruptcy or similarly
insolvency statute, regulation or law; (vii) a court of competent jurisdiction
enters an order, judgment or decree approving a petition filed against Tenant
seeking any relief described in the preceding subparagraph (vi) and such order,
judgment or decree shall remain unvacated and unstayed for an aggregate of
thirty (30) days from the date of entry thereof; (viii) a trustee, receiver,
conservator or liquidator of Tenant or of all or any substantial part of its
property or its interest in the Premises is employed or appointed and such
receivership remains undissolved for thirty (30) days; or (ix) this Lease or any
estate of Tenant hereunder is levied upon under any attachment or execution and
such attachment or execution shall remain unvacated and unstayed for thirty (30)
days.


18.2    Bankruptcy. Upon the filing of a petition by or against Tenant under the
United States Bankruptcy Code, Tenant, as debtor in possession, and any trustee
who may be appointed shall:


(i)    Timely perform each and every obligation of Tenant under this Lease until
such time as this Lease is either rejected or assumed by order of the United
States Bankruptcy Court;


(ii)    Pay monthly in advance on the first day of each month as reasonable
compensation for use and occupancy of the Premises all Rent payable hereunder
and all other charges due pursuant to this Lease as said charges become due;


(iii)    Except as otherwise ordered by the court, or required under law, reject
or assume this Lease within sixty (60) days of the filing of such petition under
Chapter 7 of the Bankruptcy Code or within one hundred twenty (120) days (or
such shorter term as Landlord, in its sole discretion, may deem reasonable so
long as notice of such period is given) of the filing of a petition under any
other Chapter;


(iv)    Give Landlord at least forty-five (45) days prior written notice of any
abandonment of the Premises, with any such abandonment to be deemed a rejection
of this Lease; and


(v)    Do all other things of benefit to Landlord otherwise required of the
Tenant under the Bankruptcy Code.
    


19.    DEFAULT AND REMEDIES:


(a)    In the event that: (i) any of the events described in Section 18.1 above
shall occur; (ii) Tenant abandons or vacates the Premises; (iii) Tenant fails to
pay any Rent payable hereunder when and as the same becomes due and payable and
such failure shall continue for more than five (5) days; or (iv) Tenant fails to
perform any other term, covenant or condition of this Lease and such failure
continues for more than thirty (30) days after receiving notice thereof from
Landlord, or, if such default cannot reasonably be cured within said thirty (30)
day period, fails to commence to cure such default with all due diligence and
dispatch within said thirty (30) day period, or having commenced such cure,
shall fail to diligently prosecute such cure to completion; then Landlord, in
addition to any other rights and remedies of Landlord at law or in equity, shall
have the right to terminate Tenant’s right to possession of the Premises and
either terminate this Lease or have this Lease continue in full force and
effect. Should Landlord elect to terminate Tenant’s right to possession


22



--------------------------------------------------------------------------------




of the Premises, then Landlord shall have the right of entry and may remove all
persons and property from the Premises, subject to applicable law. Such property
so removed may be stored in a public warehouse or elsewhere at the cost and for
the account of Tenant. Upon such termination, Landlord, in addition to any other
rights and remedies provided by law, shall be entitled to recover from Tenant
(i) all delinquent Rent, together with interest and late charges; and (ii) all
costs and expenses of recovering possession, in restoring the Premises to good
order and condition, or in remodeling, renovating, or preparing the Premises for
reletting; (iii) all costs of reletting, including broker's commissions; (iv)
the worth at the time of award of the amount by which the unpaid Rent for the
balance of the term hereof after the time of award exceeds the amount of such
Rent loss that the Tenant proves could be reasonably avoided; and (v) all other
damages caused by Tenant's default. The worth at the time of award of amount
referred to in this subparagraph shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
the award plus one percent (1%). As used herein, the term "time of award" shall
mean either the date upon which Tenant pays to Landlord the amount recoverable
by Landlord as hereinabove set forth or the date of entry of any determination,
order or judgment of any court or other legally constituted body, or of any
arbitrators determining the amount recoverable, whichever first occurs.


Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to make claim, prove for and obtain in proceedings for bankruptcy or
insolvency by reason of the termination of the Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater, equal to, or less than the amount of the loss or damages
referred to above.


(b)    Should Landlord, following any breach or default of this Lease by Tenant,
elect to keep this Lease in full force and effect with Tenant retaining the
right to possession of the Premises (notwithstanding the fact that Tenant may
have abandoned the Premises), then Landlord, in addition to all other rights and
remedies Landlord may have at law or in equity, shall have the right to enforce
all of Landlord’s rights and remedies under this Lease, including, but not
limited to, the right to recover the installments of Rent as they become due
under this Lease. Notwithstanding any such election to have this Lease remain in
full force and effect, Landlord may at any time thereafter elect to terminate
Tenant’s right to possession of said Premises for any previous breach or default
hereunder by Tenant which remains uncured or for any subsequent breach or
default.


(c ) N/A.




20.    MISCELLANEOUS:


20.1    Transfer of Landlord’s Interest. Landlord shall have the absolute right
to transfer Landlord’s interest in the Premises at any time during the term of
this Lease. In the event of a sale or conveyance by Landlord of Landlord’s
interest in the Premises, or the Building, or Property Landlord shall be
relieved from any further obligations and liabilities accruing hereunder
(whether express or implied) in favor of Tenant on the part of Landlord. Tenant
agrees to look solely to the successor in interest of Landlord in and to the
Property or the Building and this Lease. This Lease shall not otherwise be
affected by any such sale and Tenant agrees to attorn to the Landlord’s
successor in interest.




23



--------------------------------------------------------------------------------




20.2    Right of Landlord to Perform. All terms and covenants of this Lease to
be performed or observed by Tenant shall be performed or observed by Tenant at
Tenant’s expense and without any reduction of Rent. If Tenant fails to pay any
Rent hereunder or fails to perform any other term or covenant hereunder on its
part to be performed, and such failure shall continue for five (5) days after
written notice thereof by Landlord, Landlord, without waiving or releasing
Tenant from any obligation of Tenant hereunder, may (but shall not be obligated
to) declare this Lease to be in default, or make any such payment or perform any
such other term or covenant on Tenant’s part to be performed. All sums so paid
by Landlord and all necessary costs of such performance by Landlord, together
with interest thereon at the Default Rate from the date of such payment or
performance by Landlord, shall be paid by Tenant to Landlord as additional rent
upon demand by Landlord, and Landlord shall have (in addition to any other right
or remedy of Landlord) the same rights and remedies in the event of non-payment
thereof by Tenant as in the case of failure by Tenant in the payment of any Rent
hereunder.


20.3    Captions; Attachments; Defined Terms.


(a)    The captions of the paragraphs of this Lease are for convenience of
reference only and shall not be deemed to be relevant in resolving any question
of interpretation or construction of any section of this Lease.


(b)    Exhibits attached hereto, and addenda and schedules initialed by the
parties, are deemed by attachment to constitute part of this Lease and are
incorporated herein.


(c)    The words “Landlord” and “Tenant”, as used herein, shall include the
plural as well as the singular. Words used in neuter gender include the
masculine and feminine, and words in the masculine or feminine gender include
the neuter. If there be more than one Tenant, the obligations hereunder imposed
upon Tenant shall be joint and several; as to a Tenant which consists of husband
and wife, the obligations shall extend individually to their sole and separate
property as well as community property. The term “Landlord” shall mean only the
owner or owners at the time in question of the fee title or a tenant’s interest
in a ground lease of the land underlying the Building. The obligations contained
in this Lease to be performed by Landlord shall be binding on Landlord or
Landlord’s successors and assigns only during their respective periods of
ownership.


20.4    Entire Agreement. This instrument together with any exhibits and
attachments hereto constitutes the entire agreement between Landlord and Tenant
relative to the Premises and this Lease and such exhibits and attachments hereto
may be modified, amended or revoked only by an instrument in writing signed by
the party to be charged thereunder. Landlord and Tenant hereby agree that all
prior or contemporaneous agreements (whether oral or otherwise) between and
among themselves and their agents or representatives relative to the leasing of
the Premises are merged in, superseded by or revoked by this Lease.


20.5    Severability. If any term or provision of this Lease shall, to any
extent, be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforceable to the
fullest extent permitted by law.


20.6    Costs of Suit.




24



--------------------------------------------------------------------------------




(a)    If Landlord places this Lease in the hands of an attorney for collection
or enforcement of Tenant’s obligations as a consequence of Tenant’s default
hereunder, Tenant agrees to pay reasonable attorney fees and expenses so
incurred, even though no suit or action is filed, including by way of example
and not limitation, the attorneys’ fees and costs associated with the
preparation and service or delivery of notices, correspondence and claims
related to Tenant’s obligations hereunder


(b)    If Tenant or Landlord shall bring any action for any relief against the
other, declaratory or otherwise, arising out of this Lease, including, but not
limited to, any suit by Landlord for the recovery of Rent or possession of the
Premises, the losing party shall pay the successful party the court costs and
reasonable attorneys’ fees incurred therefor and such expenses shall be paid
whether or not such action is prosecuted to judgment.


(c)    Should Landlord, without fault on Landlord’s part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by consent, sublease,
agreement or license of Tenant (for the purposes of this section the
“Licensee”), or for the foreclosure of any lien for labor or material furnished
to or for Tenant or any Licensee or otherwise arising out of or resulting from
any act or transaction of Tenant or of any Licensee, Tenant agrees and covenants
to save and hold Landlord harmless from any judgment rendered against Landlord
or the Premises or Building or any part of either thereof, and to defend and
indemnify and hold Landlord harmless as to any and all costs and expenses,
including attorneys’ fees and court costs, incurred by Landlord in or in
connection with such litigation.


20.7    Time; Joint and Several Liability. Time is of the essence as to this
Lease and each and every provision thereof, except as to the conditions relating
to the delivery of possession of the Premises to Tenant. All the terms,
covenants and conditions contained in this Lease to be performed by either
party, if such party shall consist of more than one person or organization,
shall be deemed to be joint and several, and all rights and remedies of the
parties shall be cumulative and nonexclusive of any other remedy at law or in
equity.


20.8    Binding Effect; Choice of Law. The parties hereto agree that all
provisions of this Lease are to be construed as both covenants and conditions as
though the words importing such covenants and conditions were used in each
separate paragraph. Subject to any provisions hereof restricting assignment or
subletting by Tenant and subject to the provisions of Section 20.1 above, all of
the provisions hereof shall bind and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns. This
Lease shall be governed by the laws of the state in which the Premises are
located.


20.9    Waiver. No covenant, term or condition or the breach thereof shall be
deemed waived, except by written consent of the party against whom the waiver is
claimed, and any waiver or the breach of any covenant, term or condition shall
not be deemed to be a waiver of any preceding or succeeding breach of the same
or any other covenant, term or condition of this Lease. Acceptance by Landlord
of any performance by Tenant after the time the same shall have become due
(including, but not limited to, the acceptance of Rent) shall not constitute a
waiver by Landlord of the breach or default of any covenant, term or condition
of the Lease unless otherwise expressly agreed to by Landlord in writing.




25



--------------------------------------------------------------------------------




20.10    Surrender of Lease. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Landlord, terminate all or any existing subleases or subtenancies,
or may, at the option of Landlord operate as an assignment to it of any or all
such subleases or subtenancies.


20.11    Relocation of the Premises. Landlord reserves the unrestricted and
unconditional right to relocate the Premises to substantially comparable space
subject to the same terms and conditions as the Premises originally leased.
Landlord shall give Tenant written notice of its intention to relocate the
Premises, and Tenant shall complete such relocation within ninety (90) days
after receipt of such written notice. If the improvements of the space to which
Landlord proposes to relocate Tenant are substantially inferior than those of
the Premises, or if the fixed rent of the new space is substantially greater
than the Fixed Rent, Tenant may so notify Landlord, and if Landlord fails to
offer space satisfactory to Tenant, Tenant may terminate this Lease by written
notice thereof effective as of the thirtieth (30th) day after Landlord's initial
notice. If Landlord does relocate Tenant, then effective on the date of such
relocation this Lease shall be amended by (i) deleting the description of the
original Premises and substituting for it a description of such comparable
space, and (ii) making such other changes thereto as Landlord reasonably
required. Landlord agrees to reimburse Tenant for its actual out-of-pocket
moving costs to such other space to the extent such costs are reasonable.


20.12    Holding Over. Any holding over after the expiration or other
termination of the term of this Lease with the written consent of Landlord
delivered to Tenant shall be construed to be a tenancy from month-to-month on
all the terms, covenants and conditions herein specified so far as applicable,
except that the Rent (including the Fixed Rent and the Percentage Rent, if any)
shall be an amount equal to one hundred percent (100%) of the total Rent
otherwise payable by Tenant immediately prior to such holding over. Any holding
over after the expiration or other termination of the term of this Lease without
the written consent of Landlord shall be construed to be a tenancy from
month-to-month on all the terms set forth herein, except that the Rent
(including the Fixed Rent and the Percentage Rent, if any) shall be an amount
equal to one hundred twenty-five percent (125%) of the Rent otherwise payable by
Tenant immediately prior to such holding over. Acceptance by Landlord of any
Rent after the expiration or termination of this Lease shall not constitute a
consent by Landlord to any such tenancy from month-to-month or result in any
other tenancy or any renewal of the term hereof. The provisions of this
paragraph are in addition to, and do not affect, Landlord’s right to re-entry or
other rights provided by this Lease or by law.


20.13    Signs.


(a)    Tenant shall not place or permit to be placed in or upon the Premises, or
outside the Premises, or any part of the Building (including, but not limited to
the exterior or roof) any signs, notices, drapes, shutters, blinds or displays
of any type without the prior written consent of Landlord.


(b)    Landlord reserves the right in Landlord’s sole discretion to place and
locate on the roof and exterior of the Building, and in any common or other area
of the Building not leased to Tenant, such signs, notices, displays, and similar
items as Landlord deems appropriate in the proper operation of the Building.


20.14    Rules and Regulations. Tenant and Tenant’s agents, servants, employees,
visitors and licensees shall observe and comply fully and faithfully with the
Rules and Regulations


26



--------------------------------------------------------------------------------




attached hereto as Exhibit B for the care, protection, cleanliness and operation
of the Building and its lessees and any modification or addition thereto adopted
by Landlord, provided Landlord shall give notice thereof to Tenant. Landlord
shall not be responsible to Tenant for the non-performance by any other lessee
or occupant of the Building of any said Rules and Regulations.


20.15    Notices. All notices, demands, requests, advice or designations
(“Notices”) which may be or are required to be given by either party to the
other hereunder shall be in writing. All Notices by Landlord to Tenant shall be
sufficiently given, made or delivered if personally served on Tenant by leaving
the same at the Premises, or if sent by United States certified or registered
mail, postage prepaid, addressed to Tenant at Tenant’s address as set forth in
Paragraph M of the Summary of Lease Terms. All Notices by Tenant to Landlord
shall be sufficiently given, made or delivered if personally served on Landlord
or sent by United States certified or registered mail, postage prepaid,
addressed to (or in the case of personal delivery, delivered to) Landlord at
Landlord’s address for notices as set forth in Paragraph M of the Summary of
Lease Terms. Each Notice shall be deemed received on the date of the personal
service or three (3) days after the mailing thereof in the manner herein
provided.


20.16    Corporate Authority. If Tenant is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he or she is duly authorized to execute and deliver this Lease on behalf of said
corporation in accordance with duly adopted resolution of the Board of Directors
of said corporation or in accordance with the Bylaws of said corporation, and
that this Lease is binding upon said corporation in accordance with its terms;
and at the time of execution of this Lease, Tenant shall deliver to Landlord a
certified copy of a resolution of the Board of Directors of said corporation
authorizing or ratifying the execution of this Lease. If Tenant is any other
type of legal entity, each individual executing this Lease on behalf of said
entity represents and warrants that he or she is duly authorized to execute and
deliver this Lease on behalf of said entity in accordance with its
organizational documents, and that this Lease is binding upon said entity at the
time of execution of this Lease,


20.17    Recording. Tenant shall not record this Lease or any memoranda thereof
without Landlord’s prior written consent.


20.18    Light, Air and View. Tenant agrees that no diminution or shutting off
of light, air or view by any structure which may be erected (whether or not by
Landlord) on property adjacent to the Building shall in any way affect this
Lease, entitle Tenant to any reduction of Rent hereunder or result in any
liability of Landlord to Tenant.


20.19    Name. Tenant agrees that it shall not use the name of the Building for
any purpose other than as the address of the business conducted by Tenant in the
Premises without first obtaining the written consent of Landlord.


20.20    Brokerage. Tenant covenants and represents that it has negotiated this
Lease directly with Landlord and has not acted by implication to authorize, nor
has authorized, any real estate broker, finder or salesman to act for it in
these negotiations other than the Broker , if any, as defined in Paragraph N of
the Summary of Lease Terms. Tenant shall be solely responsible for all fees,
commissions, compensation associated with the Broker, and Tenant agrees to hold
Landlord harmless from and to defend and indemnify Landlord against any and all
claims, cost, liability and/or expense (including attorneys’ fees and court
costs) incurred by Landlord in connection with any claim by any real estate
broker or salesman or finder, including the Broker for a commission or


27



--------------------------------------------------------------------------------




finder’s fee as a result of Tenant’s entering into this Lease. The provisions
contained herein shall survive the termination of this Lease.


20.21    Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease
and this instrument is not effective as a Lease or otherwise until its execution
and delivery by both Landlord and Tenant.


20.22    Estoppel Certificate/Letter. Tenant shall at any time and from time to
time within ten (10) days following request from Landlord execute, acknowledge
and deliver to Landlord, on a form acceptable to Landlord, a statement in
writing and signed by Tenant (i) certifying that this Lease is unmodified and in
full force and effect (or, if modified, stating the nature of such modification
and certifying that this Lease as so modified is in full force and effect), (ii)
acknowledging that there are not, to Tenant's knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed,
(iii) certifying the date that Tenant entered into occupancy of the Premises and
that Tenant is open for business in the Premises, (iv) certifying the amount of
the Fixed Rent and the date to which Rent is paid in advance, if any, (v)
evidencing the status of this Lease as may be required either by a lender making
a loan affecting, or a purchaser of, the Premises or the Building of any
interest of Landlord therein, (vi) certifying the amount of the Security
Deposit, if any, (vii) certifying that all building standard improvements to be
constructed in the Premises by Landlord, if any, are substantially completed
except for punch list items which do not prevent Tenant from using the Premises
for its intended use, and (viii) certifying any and all such other matters
relating to this Lease and/or the Premises as may be requested by either a
lender making a loan to Landlord or a purchaser purchasing the Premises or the
Building, or any interest of Landlord therein, from Landlord. Any such statement
may be relied upon by any prospective purchaser or encumbrancer of all or any
portion of the Building or any interest therein. Tenant shall, within ten (10)
days following request of Landlord, deliver such other documents including
Tenant’s financial statements as are reasonably requested in connection with the
sale of, or loan to be secured by, the Premises or Building or any interest
therein. Tenant’s failure to deliver said statement in the time required shall
be conclusive upon Tenant that: (i) the Lease is in full force and effect,
without modification except as may be represented by Landlord; (ii) there are no
uncured defaults in Landlord’s performance and Tenant has no right of offset,
counterclaim or deduction against Rent under the Leases; and (iii) no more than
one month’s Fixed Rent has been paid in advance. Notwithstanding such conclusive
presumption, the failure of the Tenant to exercise any such instrument within
fifteen (15) days of Landlord’s request for the same shall be deemed a material
default under this Lease.


20.23    No Third Party Beneficiaries. Unless otherwise expressly specified
herein, no term, covenant, condition or provision of this Lease shall be
construed to be for the benefit of any lessee (other than Tenant) or occupant of
the Building or any other third party or entity.


20.24    Easements. Landlord reserves the right to grant public utility
easements and other rights on, over and under the Premises without any abatement
in Rent, provided that such rights do not unreasonably interfere with Tenant’s
business operations at the Premises.


20.25    Force Majeure. Landlord shall incur no liability to Tenant, and shall
not be responsible for any failure to perform any of Landlord’s obligations
hereunder, if such failure is caused by reason of strike, other labor trouble,
governmental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, or any and all other causes beyond the
reasonable control of Landlord. The amount of time for Landlord to perform any
of Landlord’s


28



--------------------------------------------------------------------------------




obligations shall be extended for the amount of time Landlord is delayed in
performing such obligation by reason of such force majeure occurrence.


20.26    Survival of Obligations. Any obligations of Tenant accruing prior to
the expiration of this Lease shall survive termination of this Lease, and Tenant
shall promptly perform all such obligations whether or not the Lease term has
expired.


20.27    Landlord's Consent. Except where otherwise provided herein, in any
instance where the approval or consent of the Landlord is required, the granting
or denying of such approval or consent shall be within the sole and unfettered
discretion of the Landlord, and the Landlord shall not for any reason or to any
extent be required to grant such approval or consent.


20.28    Common Areas and Facilities. Landlord may make available to Tenant or
tenants, from time to time, exercise facilities, sport courts, lunch rooms, or
similar areas. Tenant acknowledges that such facilities may only be used by
Tenant and its employees; Tenant shall not permit the facilities to be used by
Tenant's vendors, customers, family members, friends, or other persons. All
persons using such facilities shall use the facilities at their own risk, and
Landlord shall not be responsible for damage or injury. Landlord reserves the
right to modify, move, or eliminate such facilities at any time. Landlord
further reserves the right to modify, move or eliminate any other common area at
any time if Landlord deems it appropriate for reasons of health or safety or for
purposes of expanding or contracting existing or future tenant's premises.


21.    ABSOLUTE NET RENT:


It is the express purpose and intent of Landlord and Tenant that (a) the Fixed
Rent herein provided to be paid to Landlord by Tenant under this lease shall be
net to Landlord, (b) this Lease shall yield net to Landlord, without abatement,
set-off or deduction therefrom, the Fixed Rent as herein required to be
hereafter increased and paid during the Term, and (c) Tenant’s share of all
direct costs, expenses, and impositions relating to the maintenance and
operation of the Premises or Building which may arise or become due during the
Term of this Lease or any extensions hereof, as provided for herein and not
otherwise the express obligation of Landlord hereunder, shall be paid by Tenant
directly or reimbursed to Landlord by Tenant as additional Rent, and Landlord
shall be indemnified and saved harmless by Tenant from and against the same.
Tenant hereby agrees that in the event of any ambiguity, or the need to
otherwise interpret any provisions of this Lease, that there shall be a
presumption that Tenant has agreed to perform all duties and obligations with
relation to the Premises, as well as the use, operation, and maintenance
thereof, even though such duties and obligations would otherwise be construed to
be those of a Lessor, unless such obligations are a specified obligation of the
Landlord hereunder.  In the event that any provision of this agreement is deemed
ambiguous, the parties agree that this paragraph shall control any issue
associated with the interpretation of any payment, or additional rent or payment
obligation of Tenant above and beyond payment of Fixed Rent. Nothing herein
contained, however, shall be deemed to require Tenant to pay or discharge any
voluntary liens or mortgages of any character whatever which may be placed upon
the Premises or Building by the affirmative act of Landlord. Except as expressly
set forth in this Lease, Tenant shall not have any right to terminate this Lease
for any cause whatsoever, any present or future law to the contrary
notwithstanding.


22.    EXCULPATION:




29



--------------------------------------------------------------------------------




Any liability of Landlord (including without limitation Landlord’s partners and
their shareholders, affiliates, agents, and employees) to Tenant or any other
person shall be limited to the interest of Landlord in the Property. Tenant or
any other person claiming through Tenant agrees to look solely to such interest
for the recovery of any judgment against Landlord, it being intended by the
parties that neither Landlord, its partners, and their shareholders, affiliates,
agents and employees, nor any other assets of Landlord or such partners, and
their shareholders, affiliates, agents and employees shall be liable for any
such judgment.


23.    CERTIFIED ACCESS INSPECTION:


Tenant acknowledges that the Premises have not undergone inspection by a
Certified Access Specialist (CASp), and Landlord makes no representation or
warranty as to whether the Premises meet all applicable construction-related
accessibility standards pursuant applicable State and Federal Law.








IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the date and
year first above written.


THIS IS A LEGAL DOCUMENT. PLEASE READ IT CAREFULLY. IF YOU HAVE ANY QUESTIONS
ABOUT IT, YOU SHOULD CONSULT YOUR OWN ATTORNEY. NOTE THAT SOME STATES REQUIRE AN
ACKNOWLEDGMENT.


LANDLORD                    TENANT


Research Way Investments_____________ SIGA, Technologies, Inc. ______


By: /s/ Rex Jacobsma ____________________    By: /s/ Daniel Luckshire_________


Its: General Partner ___________________    Its: Chief Financial Officer_____
































30



--------------------------------------------------------------------------------


















































EXHIBITS




Exhibit A Floor Plan
Exhibit B Rules and Regulations
Exhibit C Real Property Description
Exhibit E Landlord’s Construction Requirements
Exhibit G List of Additional Insured(s)






31



--------------------------------------------------------------------------------





EXHIBIT A


Floor Plan
Siga Technologies, Inc.




a102image.jpg [a102image.jpg]





EXHIBIT B


RULES AND REGULATIONS


1.
No part of the whole of the sidewalks, parking area, entrances, passages,
courts, or vestibules of the Premises shall be obstructed or encumbered by any
Tenant or used for any other purpose other than ingress and egress to and from
the space demised to such Tenant.



2.
No awnings or other projections shall be attached to the inside or outside walls
or windows of the Premises. No curtains, blinds, shades, or screens shall be
attached to or hung in, or used in connection with, any window or door of the
space demised to any Tenant.



3.
No sign, advertisement, object notice, or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the space
demised to any Tenant or of the Premises, without the express written consent of
the Landlord.



4.
The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweeping,
rubbish, rags, or other substances (including, without limitation, coffee
grounds) shall be thrown herein.



5.
Neither Tenant nor any of Tenant’s agents, servants, employees, contractors,
visitors or licensees shall at any time bring or keep upon the Premises any
flammable, combustible, or explosive fluid, chemical, or substance other than
those substances in reasonable quantities, customarily used in Tenant’s
operations and as long as these substances are used in accordance with
applicable local, state and Federal regulations.



6.
No Tenant shall mark, paint, drill into, or in any way deface, any part of the
Premises or the Property. No boring, cutting, or stringing of wires shall be
permitted unless previously approved by Landlord.



7.
No commercial cooking shall be done or permitted in the Premises by any Tenant
without prior written consent from Landlord. No Tenant shall cause or permit any
unusual or objectionable odors to emanate from the space demised to such Tenant.



8.
Neither the whole nor any part of the space demised to any Tenant shall be used
for the storage of merchandise, or for the sale of merchandise goods, or
property of any kind at auction.



9.
No additional locks or bolts of any kind shall be placed upon any of the doors
or windows in the space demised to any Tenant, nor shall any changes be made in
locks or mechanism thereof other than what may be required by applicable local,
state and Federal regulations. Each Tenant must, upon the termination of his
tenancy, restore to Landlord all keys, either furnished to, or otherwise
procured, by such Tenant, and in the event of the loss of any such keys, such
Tenant shall pay Landlord the reasonable cost of replacement keys.



10.
All removals from the Building, or the carrying in or out from the Premises of
any safes, freight, furniture, or bulky matter of any description must take
place during such hours and in such manner as Landlord or its agents may
determine from time to time.





A



--------------------------------------------------------------------------------




Landlord reserves the right to inspect all freight to be brought into the
Premises and to exclude from the Premises all freight which violates any of
these rules and regulations of the provisions of such Tenant’s Lease.






B



--------------------------------------------------------------------------------





11.
No Tenant shall use or occupy or permit any portion of the Premises to be used
or occupied for the storage, manufacture, or sale of liquor, narcotics or drugs.
No Tenant shall engage or pay any employees of Landlord or Landlord’s agents.



12.
Landlord shall have the right to prohibit any advertising by any Tenant which,
in Landlord’s opinion, tends to impair the reputation of the Premises or its
desirability, and upon notice from Landlord, such Tenant shall refrain from or
discontinue such advertising.



13.
Each Tenant, before closing and leaving the space demised to such Tenant at any
time, shall see that all entrance doors and Property security gates are locked.



14.
Landlord reserves the right to control and operate the public portions of the
Property and the public facilities, as well as facilities furnished for the
common use of the Tenants, in such manner as it deems best for the benefit of
the Tenants generally.



15.
No space demised to any Tenant shall be used, or permitted to be used, for
lodging, or sleeping or for any immoral or illegal purposes.



16.
The requirements of Tenants will be attended to only upon application at the
office of the Landlord. Building employees shall not be required to perform, and
shall not be requested by any Tenant to perform any work outside of their
regular duties, unless under specified instructions from the office of Landlord.



17.
Canvassing, soliciting, and peddling on the Premises and the Property are
prohibited, and each Tenant shall cooperate in seeking their prevention.



18.
There shall not be used in the Building, either by Tenant or by its agents or
contractors, in the delivery or receipt of merchandise, freight, or other
matter, any hand trucks or other means of conveyance except those equipped with
rubber tires, rubber side guards, and other safeguards as Landlord may require.



19.
No animals of any kind shall be brought into or kept about the Premises or
Property by any Tenant, except if use/accompaniment is required by state or
federal law, including the Americans with Disabilities Act.



20.
No Tenant shall place, or permit to be placed, on any part of the floor or
floors of the space demised to such Tenant a load exceeding the floor load per
square foot which such floor was designed to carry and which is allowed by law.



21.
No vending machines shall be permitted to be placed or installed in any part of
the Premises by any Tenant without written approval from the Landlord.



22.
No radio or television antenna or other device shall be erected on the roof or
exterior wall of the Premises without first obtaining in each instance the
Landlord’s consent in writing. Any antenna or device installed without such
written consent shall be subject to removal at Tenant’s expense without notice
at any time.










--------------------------------------------------------------------------------




23.
No loud speakers, television, phonographs, radios, tape players, or other
devices shall be used in a manner so as to be heard or seen outside of the
Premises without the prior written consent of Landlord.



24.
The plumbing facilities shall not be used for any other purpose than that for
which they are constructed; no foreign substance of any kind shall be thrown
therein, and the expense of any breakage, stoppage, or damage resulting from a
violation of this provision shall be borne by Tenant. If there is no plumbing in
Tenant’s Premises, but in the Common Area only, then the plumbing will be
maintained and repaired by the Landlord, unless otherwise stated.



25.
The Common Area hallways, if applicable, shall be kept free and clear from any
inventory, merchandise, stored materials, or materials being received.



26.
Tenant shall not burn any trash or garbage of any kind in or around the
Premises.



27.
Tenant shall keep and maintain the Premises (including without limitation,
exterior and interior portions of all windows, doors, and all other glass) in a
neat and clean condition.



28.
Tenant shall not install, operate or maintain in the Premises any electrical
equipment which does not bear underwriter’s approval, or which would overload
the electrical system or any part thereof beyond its capacity for proper and
safe operation as determined by Landlord.



29.
Tenant shall not suffer, allow or permit any vibration, noise, light, odor, or
other effect to emanate from the Premises, or from any machine or other
installation therein, or otherwise suffer, allow or permit the same to
constitute a nuisance or otherwise interfere with the safety, comfort and
convenience of Landlord or any of the other tenants of the Property.



30.
Landlord reserves the right, at any time and from time to time to rescind,
alter, or waive, in whole or in part, any of these Rules and Regulations when it
is deemed necessary, desirable, or proper, in Landlord’s judgment, for its best
interests or for the best interests of the Tenants and the Property.










--------------------------------------------------------------------------------




EXHIBIT C


4575 S.W. Research Way, Corvallis, OR 97333


LEGAL DESCRIPTION










Lot One, Block Two SRP (Sunset Research Park) Addition, In the City of
Corvallis,
State of Oregon.

















--------------------------------------------------------------------------------






Exhibit E




Landlord's Construction Requirements






1.
Landlord, at Landlord's sole cost and expense, will separately meter Tenant's
exclusive use of electricity in the Tenant's Premises. Work will be coordinated
by the Landlord and completed by a licensed electrical contractor.
























































--------------------------------------------------------------------------------






Exhibit G


4575 S.W. Research Way, Corvallis, OR 97333


List of Additional Insured(s)










1.
Research Way Investments, a California Limited Partnership

2.
Karex Property Management Services, Inc.







Please instruct your insurance carrier to mail the insurance certificate, naming
the above additional insured to Karex Property Management Services, Inc, PO Box
1321, Paso Robles, CA 93447. Typically there will be no additional charge from
your carrier for this certificate.



































































--------------------------------------------------------------------------------










ADDENDUM 1


This First Addendum to the Lease Agreement dated November 3, 2017, between
Research Way Investments, LP, as Landlord, and Siga Technologies, Inc., as
Tenant. Notwithstanding any other provision of the Lease, the following
provisions shall be deemed to prevail.


1.
Effective Date. This First Addendum is effective on the Lease Commencement Date,
which is January 1, 2018.



2.
Condition of Premises: The Tenant shall Lease the Premises in its “existing as
is” condition on the Commencement Date of this Lease.



3.
Option to Renew: Upon expiration of the Initial Term, Tenant shall have the
option to renew the Lease, provided Tenant gives Landlord notice of its intent
to exercise each option not more than 12 months and not less than six (6) months
prior to the expiration of the Initial Term or first option Term and the Tenant
is not in default. The first Option shall be for two (2) years, and the second
Option shall be for three (3) years. The Fixed Rent during each Option Term
shall increase by 3% on each anniversary of the Commencement Date of the Lease.
All other terms and conditions of the Lease are to remain the same during all
Options Terms.     



4.
Tenant Premises Square Footage Adjustment. On an earlier date, the Landlord
completed and provided to the Tenant an Estimated Budget of Operating Expenses,
Taxes & Insurance for 2018 incorporating a “Load Factor” formula to calculate
the tenant’s percentage of the common area and the tenants “Load Adjusted” Net
Rentable Premises square footage. The math in that formula was incorrect and was
used in error. It was inconsistent with the definition for determining the “Load
Factor” used in this lease. This earlier square footage number (10,276 sq. ft.)
was 236 sq. ft. lower than it should have been. The correct square footage
number should have been 10,512 sq. ft. (per the Load Factor definition in the
lease). The Landlord stated the corrected square footage (10,512 sq. ft.) in a
later draft of the Lease. However, because the earlier calculations and figures
based on the lower square footage were already approved by Siga’s board, the
Landlord has agreed to adjust the tenant’s “Load Adjusted” Net Rentable Premises
sq. ft. to the lower square footage number (10,276 sq. ft.) that was first
provided to the tenant. For purposes of this Lease and CAM reconciliation(s),
the Tenants “Load Adjusted” Net Rentable Premises sq. ft. will be 10,276 sq. ft.



5.
Tenant Rental Rate Credit. In the Summary of Lease Terms, section F.) Fixed
Rent: it states that the rental rate will start at $1.45/sf/mo. As an incentive
for the Tenant to continue leasing the Premises and as a gesture of goodwill
based on a “great” twenty plus year relationship with Tenant, Landlord agrees to
credit Tenant $0.10/sq. ft./mo. towards the $1.45/sq. ft. /mo. Lease Rate for
the initial term of this lease. This credit will continue through the terms of
the first and second Option periods if exercised by Tenant. This credit
effectively lowers the starting Fixed Rent to $1.35/sq. ft. /mo.










--------------------------------------------------------------------------------




6.
Load Factor Adjustment. The Load Factor formula as described in the Lease “1.
PREMISES 1.5 Load Factor” is typically used when all tenants in the Building use
and share proportionally all of the Common Areas.



7.
Tenant Pro-rata Share of Common Area. The Tenants’ pro-rata share of the
Common Area is determined by the following formula:

a.    Divide the Adjusted Gross Building Area by the total Net Rentable sq. ft.
of the building to determine Tenant’s percentage of Common Area sq. ft.


b.    Multiply this percentage by the Net Rentable Premises sq. ft. to determine
the Tenant’s Load-Adjusted Net Rentable Premises


Siga Technologies, Inc. - Load Factor Calculations:


103,200 sq. ft. (Adjusted Gross Building Area) divided by 90,669 sq. ft. (Net
Rentable sq. ft. of building) = 1.138 (Load Factor)
1.138 (Load Factor) x 9,237 sq. ft. (Net Rentable Premises sq. ft.) = 10,512 sq.
ft. (Load Adjusted Net Rentable Premises).


*See Paragraph 4 above (Tenant Premises Square Footage Adjustment) Although
10,512 sq. ft. is the correct square footage per the formula, Landlord has
agreed to use 10,276 sq. ft. for reasons stated in para. 4 above.


8.
Common Area Adjustments. Tenant is aware that Common Areas may increase or
decrease as other tenants begin to occupy other portions of the building. When
that occurs, the formula should remain the same; however, the resulting numbers
and percentages may change.



9.            Electrical Sub-metering and Charges.  Landlord will separately
meter Tenant’s exclusive use of electricity in the Tenant’s Premises at no cost
to tenant (see Exhibit E – Landlord’s Construction Requirements). At the time
Tenant’s Premises has been sub metered, Tenant’s meter will be read.  The meter
will be read again on or about the last day of each year to determine and
establish the amount of KWHs Tenant has used during that year.  Tenant will be
charged for the actual number of the KWHs used at the same rate the KWHs were
billed to landlord by the power company during the month said KWHs were used. 
In addition to the actual cost per KWH, Tenant will also be charged their
prorated percentage of the many various utility taxes, demand charges, delivery
charges, load size charges, reactive power charges, low income housing
assistance charges, etc. (and the many other associated miscellaneous charges as
are itemized and billed by the power company on the master meter usage billing
statement).  Until there is an “actual” history of Tenant’s use for a year or
two, Tenant will  continue to pay its “estimated” electrical expense as shown in
the 2018 Estimated Property Operating Expenses, Taxes, and Insurance.  However,
the “actual” cost of the power for the Premises will be based on the readings of
the sub meter, and the prorated bills from the power company. It will not be
based on the prorated amount of square footage in the building.
 







--------------------------------------------------------------------------------




In addition to the metered electrical use of Tenant’s Premises, Tenant will
still be responsible for its prorated percentage share of the “common area”
electrical use which will remain as part of the Property Operating Expenses,
Property Taxes, and Insurance.


10.
Section 9 Addendum. For purpose of Section 9 of the Lease, it is agreed that the
foregoing provisions relate solely to Alterations that take place during the
Term. All alterations made by Tenant during any preceding lease of the Premises
which were approved by the Landlord are deemed property of the Landlord and
Tenant shall have no obligation to bear the cost of removal at the end of the
Term.



11.
Section 15 Addendum. For purpose of Section 15 of the Lease, Tenant shall, in
its reasonable discretion, have the right to determine if it is reasonable to
continue the Lease, should Lessor elect to restore the Premises to allow for
business operations of the Tenant as otherwise set forth in Section 15.

 
12.
No Other Modifications. Except as modified hereby, the Lease terms shall remain
in full force and effect unmodified.



13.
Disclosures. Rex Jacobsma is the General Partner of Research Way Investments,
the Landlord of the property. Rex Jacobsma has an ownership interest in Research
Way Investments. Rex Jacobsma is the CFO of Jacobsma & Associates, Inc., a Real
Estate firm in Paso Robles, California and also of Karex Property Management
Services, Inc., a property management company also located in Paso Robles,
California. Jacobsma & Associates is representing the Landlord only in these
negotiations and is not representing the Tenant in any way.



14.
Additional Insureds. Karex Property Management Services, Inc. and Research Way
Investments, a California Limited Partnership shall be named as additional
insureds on Tenant’s Liability Insurance policy described in Section 13.1 of the
Lease.

      
Karex Property Management Services, Inc.
P.O. Box 1321
Paso Robles, CA 93447
(805) 239-1739






Research Way Investments, a California Limited Partnership
P.O. Box 1833
Paso Robles, CA 93447
(805) 239-3090


15.
Counterparts; Delivery. This Lease (including this Addendum) may be executed in
counterparts, each of which shall be deemed an original and all of which shall
constitute a single instrument. Executed copies of this Lease (including this
Addendum) delivered electronically, by email in PDF or otherwise, shall be
deemed the same as originals.














--------------------------------------------------------------------------------








[Signature page follows]







--------------------------------------------------------------------------------






The undersigned hereby consent to the Addendum 1 terms set forth herein.
 


LANDLORD:                        TENANT:


Research Way Investments, a California Limited     Siga Technologies, Inc.
Partnership


By: /s /Rex Jacobsma      By: /s/ Daniel Luckshire__
Its: General Partner             Its: Chief Financial Officer









